Exhibit 10.8

CREDIT AGREEMENT

Dated as of January 24, 2007

among

MV PARTNERS, LLC,

as Borrower,

MV ENERGY, LLC and

VAP-I, LLC,

as Guarantors

BANK OF AMERICA, N.A.,
as Administrative Agent

and

The Lenders Party Hereto


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section

 

Page

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

19

1.03

 

Accounting Terms

 

20

1.04

 

Rounding

 

20

1.05

 

Times of Day

 

20

 

 

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

20

2.01

 

Loans

 

20

2.02

 

Borrowings, Conversions and Continuations of Loans

 

20

2.03

 

Intentionally Omitted

 

22

2.04

 

Intentionally Omitted

 

22

2.05

 

Prepayments

 

22

2.06

 

Intentionally Omitted

 

23

2.07

 

Scheduled Repayments of Loans

 

23

2.08

 

Interest

 

23

2.09

 

Fees

 

24

2.10

 

Computation of Interest and Fees

 

24

2.11

 

Evidence of Debt

 

24

2.12

 

Payments Generally; Agent’s Clawback

 

25

2.13

 

Sharing of Payments

 

26

 

 

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

27

3.01

 

Taxes

 

27

3.02

 

Illegality

 

28

3.03

 

Inability to Determine Rates

 

28

3.04

 

Increased Costs

 

29

3.05

 

Compensation for Losses

 

30

3.06

 

Mitigation Obligations

 

30

3.07

 

Survival

 

31

 

 

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

31

4.01

 

Conditions of Initial Borrowing

 

31

4.02

 

Additional Conditions to Borrowings

 

33

 

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

33

5.01

 

Existence, Qualification and Power; Compliance with Laws

 

33

5.02

 

Authorization; No Contravention

 

33

5.03

 

Governmental Authorization; Other Consents

 

34

5.04

 

Binding Effect

 

34

5.05

 

Financial Statements; No Material Adverse Effect

 

34

5.06

 

Litigation

 

34

5.07

 

No Default

 

35

 

[CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

5.08

 

Ownership of Property; Liens

 

35

5.09

 

Environmental Compliance

 

35

5.10

 

Insurance

 

35

5.11

 

Taxes

 

35

5.12

 

ERISA Compliance

 

35

5.13

 

Subsidiaries

 

36

5.14

 

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

 

36

5.15

 

Disclosure

 

36

5.16

 

Compliance with Laws

 

37

5.17

 

Leases; Contracts; Licenses, Etc.

 

37

5.18

 

Sale of Production

 

38

5.19

 

Operation of Oil and Gas Properties

 

39

5.20

 

Ad Valorem and Severance Taxes; Litigation

 

39

5.21

 

Intellectual Property; Licenses, Etc.

 

39

5.22

 

MV Oil Trust

 

40

 

 

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

 

40

6.01

 

Financial Statements

 

40

6.02

 

Certificates; Other Information

 

40

6.03

 

Notices

 

42

6.04

 

Payment of Obligations

 

43

6.05

 

Preservation of Existence, Etc.

 

43

6.06

 

Maintenance of Properties

 

43

6.07

 

Maintenance of Insurance

 

43

6.08

 

Compliance with Laws

 

44

6.09

 

Books and Records

 

44

6.10

 

Inspection Rights

 

44

6.11

 

Use of Proceeds

 

45

6.12

 

Agreement to Deliver Security Documents

 

45

6.13

 

Production Proceeds

 

45

6.14

 

Mortgaged Property Covenants

 

45

6.15

 

Guaranties of Borrower’s Subsidiaries

 

46

6.16

 

Environmental Matters; Environmental Reviews

 

46

6.17

 

MV Oil Trust

 

47

 

 

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

 

47

7.01

 

Liens

 

47

7.02

 

Investments

 

47

7.03

 

Indebtedness

 

48

7.04

 

Fundamental Changes

 

48

7.05

 

Dispositions

 

48

7.06

 

Restricted Payments

 

50

7.07

 

Change in Nature of Business

 

50

7.08

 

Transactions with Affiliates

 

50

7.09

 

Burdensome Agreements

 

50

 

ii


--------------------------------------------------------------------------------


 

7.10

 

Use of Proceeds

 

50

7.11

 

Hedging Contracts

 

51

7.12

 

Consolidated Fixed Charge Coverage Ratio

 

52

 

 

 

 

 

ARTICLE VIII. events of default and remedies

 

52

8.01

 

Events of Default

 

52

8.02

 

Remedies Upon Event of Default

 

54

8.03

 

Application of Funds

 

54

 

 

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

 

55

9.01

 

Appointment and Authorization of Administrative Agent

 

55

9.02

 

Rights as a Lender

 

55

9.03

 

Exculpatory Provisions

 

55

9.04

 

Reliance by Administrative Agent

 

56

9.05

 

Delegation of Duties

 

56

9.06

 

Resignation of Agent

 

56

9.07

 

Non-Reliance on Agent and Other Lenders

 

57

9.08

 

No Other Duties, Etc.

 

57

9.09

 

Administrative Agent May File Proofs of Claim

 

57

9.10

 

Guaranty Matters

 

58

9.11

 

Collateral Matters

 

58

 

 

 

 

 

ARTICLE X. MISCELLANEOUS

 

60

10.01

 

Amendments, Etc.

 

60

10.02

 

Notices; Effectiveness; Electronic Communications

 

61

10.03

 

No Waiver; Cumulative Remedies

 

62

10.04

 

Expenses; Indemnity; Damage Waiver

 

63

10.05

 

Payments Set Aside

 

64

10.06

 

Successors and Assigns

 

65

10.07

 

Treatment of Certain Information; Confidentiality

 

67

10.08

 

Right of Setoff

 

68

10.09

 

Interest Rate Limitation

 

68

10.10

 

Counterparts; Integration; Effectiveness

 

69

10.11

 

Survival of Representations and Warranties

 

69

10.12

 

Replacement of Lenders

 

69

10.13

 

Severability

 

70

10.14

 

Governing Law; Jurisdiction; Etc.

 

70

10.15

 

Waiver of Right to Trial by Jury

 

71

10.16

 

USA PATRIOT Act Notice

 

71

10.17

 

Time of the Essence

 

71

10.18

 

Restatement

 

71

 

 

 

 

 

BANK OF AMERICA, N.A.

 

2

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

1

 

Lenders’ Commitments and Applicable Percentages

 

 

2

 

Security Documents

 

 

 

iii


--------------------------------------------------------------------------------


 

3

 

Disclosure Schedule

 

 

4

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

 

 

A

Loan Notice

 

 

 

B

Note

 

 

 

C

Compliance Certificate

 

 

 

D

Assignment and Assumption

 

 

 

E

Opinion Of Counsel To Loan Parties

 

 

 

F

Mortgage Amendment

 

 

 

iv


--------------------------------------------------------------------------------


CREDIT AGREEMENT

CREDIT AGREEMENT (this “Agreement”) is entered into as of January 24, 2007,
among MV PARTNERS, LLC, a Kansas limited liability company (“Borrower”), MV
ENERGY, LLC, a Kansas limited liability company (“MV Energy”), and VAP-I, LLC, a
Kansas limited liability company (“VAP-I”; MV Energy and VAP-I collectively
called “Holders”), each lender from time to time party hereto (collectively,
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent.

WHEREAS, Borrower, the lenders party thereto (the “Existing Lenders”) and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, are
parties to that certain Credit Agreement dated as of December 21, 2005 (such
agreement, the “Existing Credit Agreement”) pursuant to which the Existing
Lenders agreed to make revolving credit loans (therein referred to as the
“Existing Loans”) to Borrower, the Swing Line Lender agreed to make swing line
loans to Borrower, L/C Issuer agreed to issue letters of credit for the account
of Borrower, and Existing Lenders agreed to purchase participations in such
swing line loans and such letters of credit; and

WHEREAS, the Borrower desires to convert, renew and extend $25,000,000 of the
Existing Loans into term loans; and

WHEREAS, the Borrower desires to repay the Existing Loans in excess of
$25,000,000, repay in full the letters of credit obligations and the swing line
loans, and terminate the commitments to make, issue or participate in revolving
credit loans, swing line loans and letters of credit, in each case under the
Existing Credit Agreement; and

WHEREAS, the Borrower desires to enter into the transactions contemplated by the
MV Oil Trust Documents, as defined herein, and obtain the consent and agreement
of the Existing Lenders thereto; and

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
herein set forth to convert, renew and extend $25,000,000 of the Existing Loans
into term loans and to consent and agree to the transactions contemplated by the
MV Oil Trust Documents; and

WHEREAS, in consideration of the sale or transfer to the Guarantors of certain
units of MV Oil Trust, and for other consideration, the Guarantors are willing
to guaranty the indebtedness and obligations of Borrower and become parties to
this Agreement;

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

1.01                 Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:


--------------------------------------------------------------------------------


“Administrative Agent” or “Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means Agent’s address and, as appropriate,
account as set forth on Schedule 4, or such other address or account as Agent
may from time to time notify Borrower and Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Fee Letter” has the meaning specified in Section 2.09.

“Aggregate Commitments” means the Commitments of all Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Facility
represented by (i) on or prior to the Closing Date, such Lender’s Commitment at
such time and (ii) thereafter, the principal amount of such Lender’s Loans at
such time.

“Applicable Rate” means zero percent per annum for Base Rate Loans and 2.00% per
annum for Eurodollar Rate Loans.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by Agent, in substantially the form
of Exhibit D or any other form approved by Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2005, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.

“Bank of America” means Bank of America, N.A. and its successors.

2


--------------------------------------------------------------------------------


“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means the borrowing consisting of Loans by each of the Lenders
pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a)                                  MV Energy ceases to be the sole managing
member of Borrower; or

(b)                                 Any Person, other than David Murfin, J.
Michael Vess or companies or trusts Controlled by or established for the benefit
of either of such individuals or their respective heirs at law (such as
companies or trusts established for estate planning purposes) shall directly or
indirectly Control MV Energy; or

(c)                                  Any individual other than David Murfin or
J. Michael Vess shall be the chief executive officers or sole managers of MV
Energy or shall be actively performing the duties customarily associated with
such positions.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

3


--------------------------------------------------------------------------------


“Closing Transactions” means (i) the distribution by Borrower to MV Energy and
VAP-I of the remainder of the cash proceeds of the sale of 7,500,000 Trust Units
as contemplated by the MV Oil Trust Prospectus, minus amounts used to repay the
Existing Loans that exceed $25,000,000, and minus all fees, costs and expenses
of this Agreement and of the offering and sale of Trust Units as contemplated by
the MV Oil Trust Prospectus and the Underwriting Agreement, (ii) the
distribution by Borrower of 2,000,000 Trust Units to each of MV Energy and
VAP-I, (iii) the sale within 30 days from the date hereof of up to 562,500 Trust
Units by each of MV Energy and VAP-I as “Additional Units” under the
Underwriting Agreement, (iv) the VAP-I Equity Repurchase, and (v) the
distribution within 40 days from the date hereof by MV Energy and by VAP-I of
the cash proceeds (but not the Trust Units) held by each of them after giving
effect to the foregoing transactions.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all property of any kind which is subject to a Lien in favor
of Lenders (or in favor of Administrative Agent for the benefit of Lenders) or
which, under the terms of any Security Document, is purported to be subject to
such a Lien.

“Commitment” means, as to each Lender, its obligation to make Loans to Borrower
pursuant to Section 1 in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA from Operations” means, for any period, for Borrower and
its Subsidiaries on a consolidated basis, an amount equal to the net income from
operations of Borrower and its Subsidiaries (excluding extraordinary gains but
including extraordinary losses) for that period plus the following to the extent
deducted in calculating such net income from operations: (i) Consolidated
Interest Charges for such period, (ii) the provision for Federal, state and
local income taxes payable by Borrower and its Subsidiaries for such period, and
(iii) depreciation, depletion and amortization expense and other non-cash
charges (including those resulting from the FASB 133, as amended, or FASB 143 or
FASB 144).

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) (i) Consolidated EBITDA from Operations for such period, plus (ii) the
amount of the actual cash distributions by MV Oil Trust during such period to
Borrower or to Holders if such amounts are actually paid by Holders to Borrower
during such period, whether as a repayment of debt, contribution to capital or
otherwise, less (iii) the aggregate amount of all capital expenditures for
maintenance,  repair or replacement of existing assets during such period to (b)
the sum of (i) Consolidated Interest Charges for such period, plus (ii) the
aggregate principal amount of all regularly scheduled principal payments on debt
for borrowed money (including the Loans) payable during such period.

4


--------------------------------------------------------------------------------


“Consolidated Interest Charges” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of Borrower and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to Agent or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.

“Disclosure Schedule” means Schedule 3 hereto.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

5


--------------------------------------------------------------------------------


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; and (c)
any other Person (other than a natural person) approved by (i) Agent and (ii)
unless an Event of Default has occurred and is continuing, Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include any Loan
Party or any Affiliate or Subsidiary of any Loan Party.

“Engineering Report” means the Initial Engineering Report and each engineering
report delivered pursuant to Section 6.02(d) or Section 6.02 (e).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal

6


--------------------------------------------------------------------------------


under Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Borrower
or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Agent pursuant to the following
formula:

Eurodollar Rate =

 

Eurodollar Base Rate

 

1.00 — Eurodollar Reserve

 

  Percentage

 

Where,

“Eurodollar Base Rate” means, for such Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%) the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Base Rate” for such Interest Period (rounded
upwards, as necessary, to the nearest 1/100 of 1%) shall be the rate per annum
determined by Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency

7


--------------------------------------------------------------------------------


liabilities”).  The Eurodollar Rate for each outstanding Eurodollar Rate Loan
shall be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Existing Credit Agreement” has the meaning given in the recitals to this
Agreement.

“Existing Loans” has the meaning given in the recitals to this Agreement.

“Excluded Taxes” means, with respect to Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of Borrower
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, and (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Borrower is located.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments; provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments: (a) are in an
aggregate amount of less than $100,000 in respect of any single event or
condition or series of related events or conditions; (b) are in respect of loss
or damage to equipment, fixed assets or real property and are applied (or in
respect of which expenditures were previously incurred) to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received in accordance with the terms of Section 2.05(b)(iv); or (c) are
received by any Person in respect of any third party claim against such Person
and are applied to pay (or to reimburse such Person for its prior payment of)
such claim and the costs and expenses of such Person with respect thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Agent.

8


--------------------------------------------------------------------------------


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means each of the Holders and each Subsidiary of Borrower.

“Guaranty” means the Guaranty made by the Guarantor in favor of Agent for the
benefit of the Lenders, in form and substance satisfactory to Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum

9


--------------------------------------------------------------------------------


distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Holders” has the meaning specified in the introductory paragraph hereto.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(A)                                  ALL OBLIGATIONS OF SUCH PERSON FOR BORROWED
MONEY AND ALL OBLIGATIONS OF SUCH PERSON EVIDENCED BY BONDS, DEBENTURES, NOTES,
LOAN AGREEMENTS OR OTHER SIMILAR INSTRUMENTS;


(B)                                 ALL DIRECT OR CONTINGENT OBLIGATIONS OF SUCH
PERSON ARISING UNDER LETTERS OF CREDIT (INCLUDING STANDBY AND COMMERCIAL),
BANKERS’ ACCEPTANCES, BANK GUARANTIES, SURETY BONDS AND SIMILAR INSTRUMENTS;


(C)                                  NET OBLIGATIONS OF SUCH PERSON UNDER ANY
SWAP CONTRACT;


(D)                                 ALL OBLIGATIONS OF SUCH PERSON TO PAY THE
DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES (OTHER THAN TRADE ACCOUNTS
PAYABLE IN THE ORDINARY COURSE OF BUSINESS AND, IN EACH CASE, NOT PAST DUE FOR
MORE THAN 60 DAYS AFTER THE DATE ON WHICH SUCH TRADE ACCOUNT PAYABLE WAS
CREATED);


(E)                                  INDEBTEDNESS (EXCLUDING PREPAID INTEREST
THEREON) SECURED BY A LIEN ON PROPERTY OWNED OR BEING PURCHASED BY SUCH PERSON
(INCLUDING INDEBTEDNESS ARISING UNDER CONDITIONAL SALES OR OTHER TITLE RETENTION
AGREEMENTS), WHETHER OR NOT SUCH INDEBTEDNESS SHALL HAVE BEEN ASSUMED BY SUCH
PERSON OR IS LIMITED IN RECOURSE;


(F)                                    CAPITAL LEASES AND SYNTHETIC LEASE
OBLIGATIONS;


(G)                                 ALL OBLIGATIONS OF SUCH PERSON TO PURCHASE,
REDEEM, RETIRE, DEFEASE OR OTHERWISE MAKE ANY PAYMENT IN RESPECT OF ANY EQUITY
INTEREST IN SUCH PERSON OR ANY OTHER PERSON, VALUED, IN THE CASE OF A REDEEMABLE
PREFERRED INTEREST, AT THE GREATER OF ITS VOLUNTARY OR INVOLUNTARY LIQUIDATION
PREFERENCE PLUS ACCRUED AND UNPAID DIVIDENDS; AND


(H)                                 ALL GUARANTEES OF SUCH PERSON IN RESPECT OF
ANY OF THE FOREGOING.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

10


--------------------------------------------------------------------------------


“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Engineering Report” means the engineering report concerning oil and gas
properties of Loan Parties prepared by Cawley Gillespie & Associates reflecting
reserve values as of June 30, 2006.

“Interest Charges” means, for any period, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Borrower in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, and (b) the portion of rent expense of
Borrower with respect to such period under capital leases that is treated as
interest in accordance with GAAP, all calculated on a consolidated basis.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
or, to the extent available to all Lenders, twelve months thereafter, as
selected by Borrower in its Loan Notice; provided that:

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant

11


--------------------------------------------------------------------------------


compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lender Counterparty” means a Lender or an Affiliate of a Lender.

“Lender Swap Obligations” means all obligations arising from time to time under
Swap Contracts entered into from time to time between Borrower and a Lender
Counterparty; provided that if such Lender Counterparty ceases to be a Lender
hereunder or an Affiliate of a Lender hereunder, Lender Swap Obligations shall
not include such obligations.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and Agent.

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Indebtedness owed to it or any other arrangement
with such creditor which provides for the payment of such Indebtedness out of
such property or assets or which allows such creditor to have such Indebtedness
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. 
“Lien” also means any filed financing statement, any registration of a pledge
(such as with an issuer of uncertificated securities), or any other arrangement
or action which would serve to perfect a Lien described in the preceding
sentence, regardless of whether such financing statement is filed, such
registration is made, or such arrangement or action is undertaken before or
after such Lien exists.

“Loan” means an advance made by any Lender under the Term Facility as provided
in Section 2.01.

“Loan Documents” means this Agreement, each Note, the Agent Fee Letter and each
Security Document.

12


--------------------------------------------------------------------------------


“Loan Notice” means a notice of (a) the Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

“Loan Parties” means, collectively, Borrower and each Person (other than Agent
or any Lender) executing a Loan Document, including, without limitation, each
Guarantor.

“MV Energy” has the meaning specified in the introductory paragraph hereto.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of any
Loan Party; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Maturity Date” means January 24, 2012.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“MV Oil Trust” means the MV Oil Trust as described in the MV Oil Trust
Prospectus.

“MV Oil Trust Documents” means the Conveyance of Net Profits Interest by
Borrower to the trustee of the MV Oil Trust and each other agreement in effect
of the Closing Date between Borrower and MV Oil Trust, or the trustee thereof,
as described in or contemplated by the MV Oil Trust Prospectus.

“MV Oil Trust Prospectus” means the Form S-1 of MV Oil Trust filed with the
Securities and Exchange Commission under Registration Number 333-136609,
effective December 29, 2006.

“Net Cash Proceeds” means:

(a)                                  with respect to the sale of any property by
any Loan Party pursuant to Section 7.05(f), (g) or (h), the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such sale
(including any cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the out-of-pocket expenses incurred by such
Loan Party in connection with such sale and (B) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
asset sale as a result of any gain recognized in connection therewith;

(b)                                 with respect to casualty, condemnation or
payment in respect of indemnification, the excess, if any, of (i) the sum of
cash and cash equivalents constituting an Extraordinary Receipt and received in
connection with such casualty, condemnation or payment in respect of

13


--------------------------------------------------------------------------------


indemnification (including any cash received by way of deferred payment pursuant
to, or by monetization of, a note receivable or otherwise, but only as and when
so received) over (ii) the sum of (A) the out-of-pocket expenses incurred by the
applicable Loan Party in connection with recovery of such amounts and (B) the
amount applied to repair or replacement or the payment to any Person (other than
a Loan Party) in respect of such casualty, condemnation or indemnification;

(c)                                  with respect to the sale of any capital
stock or other Equity Interest by any Loan Party other than in connection with
the VAP-I Equity Repurchase, the excess of (i) the sum of the cash and cash
equivalents received in connection with such sale over (ii) the underwriting
discounts and commissions, and other out-of-pocket expenses, incurred by such
Loan Party in connection with such sale; and

(d)                                 with respect to the incurrence of any
Indebtedness for borrowed money (but without this provision being construed to
permit the incurrence of Indebtedness not otherwise permitted by Section 7.03)
by any Loan Party, the excess of (i) the sum of the cash and cash equivalents
received in connection with such incurrence over (ii) the arrangement, upfront
or underwriting fees, and other out-of-pocket expenses, incurred by such Loan
Party in connection with such incurrence;

provided that Borrower may elect from time to time to treat an amounts received
under clauses (a) and (b) above as not constituting Net Cash Proceeds up to an
aggregate amount not to exceed $100,000 at any one time.

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means the Lender Swap Obligations and all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party arising under
any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Oil and Gas Properties” means all oil, gas and/or mineral leases, oil, gas or
mineral properties, mineral servitudes and/or mineral rights of any kind
(including, without limitation, mineral fee interests, lease interests, farmout
interests, overriding royalty and royalty interests, net profits interests, oil
payment interests, production payment interests and other types of mineral
interests), and all oil and gas gathering, treating, storage, processing and
handling assets.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect

14


--------------------------------------------------------------------------------


to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 “Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permits” means any permit, approval, authorization, license, registration,
certificate, concession, grant, franchise, variance or permission from any
Governmental Authority.

“Permitted Liens” means:


(A)                                  STATUTORY LIENS FOR TAXES, ASSESSMENTS OR
OTHER GOVERNMENTAL CHARGES OR LEVIES WHICH ARE NOT YET DELINQUENT OR WHICH ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE ACTION AND FOR WHICH ADEQUATE
RESERVES HAVE BEEN MAINTAINED IN ACCORDANCE WITH GAAP;


(B)                                 LANDLORDS’, OPERATORS’, CARRIERS’,
WAREHOUSEMEN’S, REPAIRMEN’S, MECHANICS’, MATERIALMEN’S, OR OTHER LIKE LIENS
WHICH DO NOT SECURE INDEBTEDNESS, IN EACH CASE ONLY TO THE EXTENT ARISING IN THE
ORDINARY COURSE OF BUSINESS AND ONLY TO THE EXTENT SECURING OBLIGATIONS WHICH
ARE NOT DELINQUENT OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE BEEN MAINTAINED IN ACCORDANCE
WITH GAAP;


(C)                                  MINOR DEFECTS AND IRREGULARITIES IN TITLE
TO ANY PROPERTY, SO LONG AS SUCH DEFECTS AND IRREGULARITIES NEITHER SECURE
INDEBTEDNESS NOR MATERIALLY IMPAIR THE VALUE OF SUCH PROPERTY OR THE USE OF SUCH
PROPERTY FOR THE PURPOSES FOR WHICH SUCH PROPERTY IS HELD;


(D)                                 DEPOSITS OF CASH OR SECURITIES TO SECURE THE
PERFORMANCE OF BIDS, TRADE CONTRACTS, LEASES, STATUTORY OBLIGATIONS AND OTHER
OBLIGATIONS OF A LIKE NATURE (EXCLUDING APPEAL BONDS) INCURRED IN THE ORDINARY
COURSE OF BUSINESS;


(E)                                  LIENS UNDER THE SECURITY DOCUMENTS; AND

15


--------------------------------------------------------------------------------



(F)                                    WITH RESPECT ONLY TO PROPERTY SUBJECT TO
ANY PARTICULAR SECURITY DOCUMENT, LIENS BURDENING SUCH PROPERTY WHICH ARE
EXPRESSLY ALLOWED BY SUCH SECURITY DOCUMENT.

“Permitted Tax Distributions” means, for any Fiscal Year, the product of (a) the
lesser of (i) the highest combined federal and state income tax marginal rate
applicable to individual residents of Kansas or (ii) forty percent (40%) (twenty
percent (20%) in the case of and with respect to net long term capital gains of
Borrower), and (b) Borrower’s taxable income (or taxable gain) under the Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Projected Oil and Gas Production” means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of any
Swap Contract or for a particular month, as applicable, from properties and
interests owned by any Loan Party which are located in or offshore of the United
States and which have attributable to them Proved Developed Producing Reserves,
as such production is projected in the most recent report delivered pursuant to
Section 6.02(d) or (e), after deducting projected production from any properties
or interests sold or under contract for sale that had been included in such
report and after adding projected production from any properties or interests
that had not been reflected in such report but that are reflected in a separate
or supplemental reports meeting the requirements of such Section 6.2(d) or (e)
and otherwise are satisfactory to Administrative Agent.

“Proved Developed Producing Reserves” means Proved Reserves as defined in
Definitions for Oil and Gas Reserves (in this paragraph, the “Definitions”)
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question, which are categorized as both
“Developed” and “Producing” in the Definitions.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Borrowing” means with respect to the Borrowing, a Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Term Facility on such date; provided that the portion of the
Term Facility held by any

16


--------------------------------------------------------------------------------


Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Loan Party, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest or on account of any return of
capital to a Loan Party’s stockholders, partners or members (or the equivalent
Person thereof).

Security Documents” means the instruments listed in the Security Schedule and
all other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, guaranties, financing statements, continuation statements, extension
agreements and other agreements or instruments now, heretofore, or hereafter
delivered by any Loan Party to Administrative Agent in connection with this
Agreement or any transaction contemplated hereby to secure or guarantee the
payment of any part of the Obligations or the performance of any Loan Party’s
other duties and obligations under the Loan Documents.

“Security Schedule” means Schedule 2 hereto.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, however, for purposes of this Agreement, MV Oil Trust
shall not be treated as a Subsidiary of any Loan Party.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and

17


--------------------------------------------------------------------------------


(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Commitments at such time and (b) thereafter, the
aggregate principal amount of the Loans of all Lenders outstanding at such time.

“Threshold Amount” means $100,000.

“Trust Units” means trust units of MV Oil Trust.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Underwriting Agreement” means the Underwriting Agreement for the sale of Trust
Units contemplated by the MV Oil Trust Prospectus.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America. .

18


--------------------------------------------------------------------------------


“VAP-I” has the meaning specified in the introductory paragraph hereto.

“VAP-I Equity Repurchase” means the repurchase by VAP-I of up to 46.5% of the
Equity Interests in VAP-I on or within 40 days of the date of hereof in
consideration for (i) the cash proceeds of the sale of Trust Units (whether
received by VAP-I or any of its members as a distribution from the sale of the
original offering of Trust Units by Borrower, as the proceeds of up to 1,125,000
“Additional Units” under the Underwriting Agreement, or as a cash contribution
from one or more of the members of VAP-I), or (ii) the delivery of Trust Units
by VAP-I or MV Energy,  limited, however, to the portion of the 1,125,000 Trust
Units that are contemplated to be sold as “Additional Units” under the
Underwriting Agreement, but which are not so sold as “Additional Units” under
the Underwriting Agreement, to the extent permitted pursuant to Section 7.05(i).

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:


(A)                                  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL.”  UNLESS THE CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY
ORGANIZATION DOCUMENT) SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS
OR MODIFICATIONS SET FORTH HEREIN OR IN ANY OTHER LOAN DOCUMENT), (II) ANY
REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S
SUCCESSORS AND ASSIGNS, (III) THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER,” AND
WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT, SHALL BE CONSTRUED TO
REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION
THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS
AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND
EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH REFERENCES APPEAR,
(V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL STATUTORY AND REGULATORY
PROVISIONS CONSOLIDATING, AMENDING, REPLACING OR INTERPRETING SUCH LAW AND ANY
REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO
SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME,
AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME
MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS
AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


(B)                                 IN THE COMPUTATION OF PERIODS OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING;” THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE
WORD “THROUGH” MEANS “TO AND INCLUDING.”


(C)                                  SECTION HEADINGS HEREIN AND IN THE OTHER
LOAN DOCUMENTS ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
AFFECT THE INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

19


--------------------------------------------------------------------------------


1.03                 Accounting Terms.


(A)                                  GENERALLY.  ALL ACCOUNTING TERMS NOT
SPECIFICALLY OR COMPLETELY DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH,
AND ALL FINANCIAL DATA (INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL
CALCULATIONS) REQUIRED TO BE SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE
PREPARED IN CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS, AS IN EFFECT
FROM TIME TO TIME, APPLIED IN A MANNER CONSISTENT WITH THAT USED IN PREPARING
THE AUDITED FINANCIAL STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED
HEREIN.  FOR PURPOSES OF THIS AGREEMENT, MV OIL TRUST SHALL NOT BE TREATED AS A
SUBSIDIARY OF ANY LOAN PARTY.


(B)                                 CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE
IN GAAP WOULD AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET
FORTH IN ANY LOAN DOCUMENT, AND EITHER BORROWER OR THE REQUIRED LENDERS SHALL SO
REQUEST, AGENT, LENDERS AND BORROWER SHALL NEGOTIATE IN GOOD FAITH TO AMEND SUCH
RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN LIGHT OF SUCH
CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS); PROVIDED THAT,
UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO BE COMPUTED IN
ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) BORROWER SHALL
PROVIDE TO AGENT AND LENDERS FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED
UNDER THIS AGREEMENT OR AS REASONABLY REQUESTED HEREUNDER SETTING FORTH A
RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND
AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.

1.04                 Rounding.  Any financial ratios required to be maintained
by Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05                 Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).


ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS

2.01                 Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to renew and extend the Existing Loans
payable to it as a Loan hereunder to Borrower on the Closing Date in the amount
of such Lender’s Commitment Percentage of the Term Facility.  Any Loans repaid
or prepaid may not be reborrowed hereunder.  Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02      Borrowings, Conversions and Continuations of Loans.


(A)                                  THE BORROWING, EACH CONVERSION OF LOANS
FROM ONE TYPE TO THE OTHER, AND EACH CONTINUATION OF EURODOLLAR RATE LOANS SHALL
BE MADE UPON BORROWER’S IRREVOCABLE NOTICE TO AGENT, WHICH MAY BE GIVEN BY
TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY AGENT NOT LATER THAN 11:00 A.M.
(I) THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF THE BORROWING OF, OR ANY
CONVERSION TO OR CONTINUATION OF, EURODOLLAR RATE LOANS OR OF ANY CONVERSION OF
EURODOLLAR RATE LOANS TO BASE RATE LOANS, AND (II) ON THE REQUESTED DATE OF THE
BORROWING OF BASE RATE LOANS;

20


--------------------------------------------------------------------------------



PROVIDED, HOWEVER, THAT IF BORROWER WISHES TO REQUEST EURODOLLAR RATE LOANS
HAVING AN INTEREST PERIOD OTHER THAN ONE, TWO, THREE OR SIX MONTHS IN DURATION
AS PROVIDED IN THE DEFINITION OF “INTEREST PERIOD”, THE APPLICABLE NOTICE MUST
BE RECEIVED BY AGENT NOT LATER THAN 11:00 A.M. FOUR BUSINESS DAYS PRIOR TO THE
REQUESTED DATE OF THE BORROWING, CONVERSION OR CONTINUATION, WHEREUPON AGENT
SHALL GIVE PROMPT NOTICE TO LENDERS OF SUCH REQUEST AND DETERMINE WHETHER THE
REQUESTED INTEREST PERIOD IS ACCEPTABLE TO ALL OF THEM.  NOT LATER THAN
11:00 A.M., THREE BUSINESS DAYS BEFORE THE REQUESTED DATE OF THE BORROWING OR
ANY CONVERSION OR CONTINUATION, AGENT SHALL NOTIFY BORROWER (WHICH NOTICE MAY BE
BY TELEPHONE) WHETHER OR NOT THE REQUESTED INTEREST PERIOD HAS BEEN CONSENTED TO
BY ALL LENDERS.  EACH TELEPHONIC NOTICE BY BORROWER PURSUANT TO THIS
SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY BY DELIVERY TO AGENT OF A WRITTEN
LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF
BORROWER.  THE BORROWING OF, AND EACH CONVERSION TO OR CONTINUATION OF
EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $2,000,000 OR A WHOLE
MULTIPLE OF $500,000 IN EXCESS THEREOF.  THE BORROWING OF AND EACH CONVERSION TO
BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE
OF $100,000 IN EXCESS THEREOF.  EACH LOAN NOTICE (WHETHER TELEPHONIC OR WRITTEN)
SHALL SPECIFY (I) WHETHER BORROWER IS REQUESTING THE BORROWING, A CONVERSION OF
LOANS FROM ONE TYPE TO THE OTHER, OR A CONTINUATION OF EURODOLLAR RATE LOANS,
(II) THE REQUESTED DATE OF THE BORROWING, CONVERSION OR CONTINUATION, AS THE
CASE MAY BE (WHICH SHALL BE A BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF LOANS
TO BE BORROWED, CONVERTED OR CONTINUED, (IV) THE TYPE OF LOANS TO BE BORROWED OR
TO WHICH EXISTING LOANS ARE TO BE CONVERTED, AND (V) IF APPLICABLE, THE DURATION
OF THE INTEREST PERIOD WITH RESPECT THERETO.  IF BORROWER FAILS TO SPECIFY A
TYPE OF LOAN IN A LOAN NOTICE OR IF BORROWER FAILS TO GIVE A TIMELY NOTICE
REQUESTING A CONVERSION OR CONTINUATION, THEN THE APPLICABLE LOANS SHALL BE MADE
AS, OR CONVERTED TO, BASE RATE LOANS.  ANY SUCH AUTOMATIC CONVERSION TO BASE
RATE LOANS SHALL BE EFFECTIVE AS OF THE LAST DAY OF THE INTEREST PERIOD THEN IN
EFFECT WITH RESPECT TO THE APPLICABLE EURODOLLAR RATE LOANS.  IF BORROWER
REQUESTS A BORROWING OF, CONVERSION TO, OR CONTINUATION OF EURODOLLAR RATE LOANS
IN ANY SUCH LOAN NOTICE, BUT FAILS TO SPECIFY AN INTEREST PERIOD, IT WILL BE
DEEMED TO HAVE SPECIFIED AN INTEREST PERIOD OF ONE MONTH.


(B)                                 FOLLOWING RECEIPT OF A LOAN NOTICE, AGENT
SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE PERCENTAGE OF
THE APPLICABLE LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION IS
PROVIDED BY BORROWER, AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY
AUTOMATIC CONVERSION TO BASE RATE LOANS DESCRIBED IN THE PRECEDING SUBSECTION. 
IN THE CASE OF THE BORROWING, EACH LENDER SHALL MAKE THE AMOUNT OF ITS LOAN
AVAILABLE TO AGENT IN IMMEDIATELY AVAILABLE FUNDS AT ADMINISTRATIVE AGENT’S
OFFICE NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN THE APPLICABLE
LOAN NOTICE.  UPON SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN
SECTIONS 4.01 AND  4.02, AGENT SHALL MAKE ALL FUNDS SO RECEIVED AVAILABLE TO
BORROWER IN LIKE FUNDS AS RECEIVED BY AGENT EITHER BY (I) CREDITING THE ACCOUNT
OF BORROWER ON THE BOOKS OF BANK OF AMERICA WITH THE AMOUNT OF SUCH FUNDS OR
(II) WIRE TRANSFER OF SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS
PROVIDED TO (AND REASONABLY ACCEPTABLE TO) AGENT BY BORROWER.


(C)                                  EXCEPT AS OTHERWISE PROVIDED HEREIN, A
EURODOLLAR RATE LOAN MAY BE CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN
INTEREST PERIOD FOR SUCH EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF A
DEFAULT, NO LOANS MAY BE CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS
WITHOUT THE CONSENT OF THE REQUIRED LENDERS, AND THE REQUIRED LENDERS MAY DEMAND
THAT ANY OR ALL OF THE THEN OUTSTANDING EURODOLLAR RATE LOANS BE CONVERTED
IMMEDIATELY TO BASE RATE LOANS

21


--------------------------------------------------------------------------------



AND BORROWER AGREES TO PAY ALL AMOUNTS DUE UNDER SECTION 3.05 IN ACCORDANCE WITH
THE TERMS THEREOF DUE TO ANY SUCH CONVERSION.


(D)                                 AGENT SHALL PROMPTLY NOTIFY BORROWER AND
LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR EURODOLLAR
RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.


(E)                                  AFTER GIVING EFFECT TO THE BORROWINGS, ALL
CONVERSIONS OF LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF LOANS
AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN FIVE INTEREST PERIODS IN EFFECT
WITH RESPECT TO LOANS.

2.03      Intentionally Omitted.

2.04      Intentionally Omitted.

2.05      Prepayments.


(A)                                  BORROWER MAY, UPON NOTICE TO AGENT, AT ANY
TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY LOANS IN WHOLE OR IN PART WITHOUT
PREMIUM OR PENALTY; PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY AGENT NOT
LATER THAN 11:00 A.M. (A) THREE BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF
EURODOLLAR RATE LOANS AND (B) ON THE DATE OF PREPAYMENT OF BASE RATE LOANS;
(II) ANY PREPAYMENT OF EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$2,000,000 OR A WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF; AND (III) ANY
PREPAYMENT OF BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A
WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE
ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING.  EACH SUCH NOTICE SHALL
SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND THE TYPE(S) OF LOANS TO BE
PREPAID.  AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH SUCH
NOTICE, AND OF THE AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH
PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY BORROWER, BORROWER SHALL MAKE SUCH
PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN.  ANY PREPAYMENT OF A EURODOLLAR RATE LOAN
SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER
WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.


(B)                                 (I) IF ANY LOAN PARTY DISPOSES OF ANY
PROPERTY (OTHER THAN ANY DISPOSITION OF ANY PROPERTY PERMITTED BY SECTION
7.05(A), (B) , (C), (D) OR (E)) WHICH RESULTS IN THE REALIZATION BY SUCH PERSON
OF NET CASH PROCEEDS, BORROWER SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF
LOANS EQUAL TO 100% OF SUCH NET CASH PROCEEDS IMMEDIATELY UPON RECEIPT THEREOF
BY SUCH PERSON.

(II)                                  UPON THE SALE OR ISSUANCE BY ANY LOAN
PARTY OF ANY OF ITS EQUITY INTERESTS (OTHER THAN ANY SALES OR ISSUANCES OF
EQUITY INTERESTS TO ANOTHER LOAN PARTY OR IN CONNECTION WITH THE VAP-I EQUITY
REPURCHASE), BORROWER SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL
TO 100% OF ALL NET CASH PROCEEDS RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT
THEREOF BY SUCH LOAN PARTY.

(III)                               UPON THE INCURRENCE OR ISSUANCE BY ANY LOAN
PARTY OF ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS EXPRESSLY PERMITTED TO BE
INCURRED OR ISSUED PURSUANT TO SECTION 7.03), BORROWER SHALL PREPAY AN AGGREGATE
PRINCIPAL AMOUNT OF LOANS EQUAL TO

22


--------------------------------------------------------------------------------


100% OF ALL NET CASH PROCEEDS RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT
THEREOF BY SUCH LOAN PARTY.

(IV)                              UPON ANY EXTRAORDINARY RECEIPT RECEIVED BY OR
PAID TO OR FOR THE ACCOUNT OF ANY LOAN PARTY AND NOT OTHERWISE INCLUDED IN
CLAUSE (I), (II) OR (III) OF THIS SECTION 2.05(B), BORROWER SHALL PREPAY AN
AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 100% OF ALL NET CASH PROCEEDS
RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT THEREOF BY SUCH LOAN PARTY;
PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY PROCEEDS OF INSURANCE, CONDEMNATION
AWARDS (OR PAYMENTS IN LIEU THEREOF) OR INDEMNITY PAYMENTS, SO LONG AS NO
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, SUCH LOAN PARTY MAY APPLY WITHIN
180 DAYS AFTER THE RECEIPT OF SUCH CASH PROCEEDS TO REPLACE OR REPAIR THE
EQUIPMENT, FIXED ASSETS OR REAL PROPERTY IN RESPECT OF WHICH SUCH CASH PROCEEDS
WERE RECEIVED; AND PROVIDED, FURTHER, HOWEVER, THAT ANY CASH PROCEEDS NOT SO
APPLIED SHALL BE IMMEDIATELY APPLIED TO THE PREPAYMENT OF THE LOANS AS SET FORTH
IN THIS SECTION 2.05(B)(IV).


(C)                                    EACH PREPAYMENT OF THE OUTSTANDING LOANS
PURSUANT TO THIS SECTION 2.05(A) OR (B) SHALL BE APPLIED TO THE PRINCIPAL
REPAYMENT INSTALLMENTS THEREOF IN INVERSE ORDER OF MATURITY, AND EACH SUCH
PREPAYMENT SHALL BE PAID TO THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE PERCENTAGES.

2.06      Intentionally Omitted.

2.07      Scheduled Repayments of Loans.  Borrower shall repay to the Lenders
the aggregate principal amount of all Loans outstanding in quarterly
installments each in the amount of $1,250,000 and each payable on the last
Business Day of each March, June, September and December of each year, beginning
on the last Business Day of March 2007; provided, however, that the final
principal repayment installment of the Loans shall be repaid on the Maturity
Date and in any event shall be in an amount equal to the aggregate principal
amount of all Loans outstanding on such date; provided further, such amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05.

2.08      Interest.


(A)                                  SUBJECT TO THE PROVISIONS OF SUBSECTION (B)
BELOW, (I) EACH EURODOLLAR RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO
THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE RATE; AND (II)
EACH BASE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE
RATE PLUS THE APPLICABLE RATE.


(B)                                 (I)                                     IF
ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY
APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST
RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS.

(II)                                  IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY
LOAN) PAYABLE BY BORROWER UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT
REGARD TO ANY APPLICABLE GRACE

23


--------------------------------------------------------------------------------


PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, THEN UPON
THE REQUEST OF THE REQUIRED LENDERS, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST
AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

(III)                               UPON THE REQUEST OF THE REQUIRED LENDERS,
WHILE ANY EVENT OF DEFAULT EXISTS, BORROWER SHALL PAY INTEREST ON THE PRINCIPAL
AMOUNT OF ALL OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING INTEREST RATE
PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAWS.

(IV)                              ACCRUED AND UNPAID INTEREST ON PAST DUE
AMOUNTS (INCLUDING INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON
DEMAND.


(C)                                  INTEREST ON EACH LOAN SHALL BE DUE AND
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH
OTHER TIMES AS MAY BE SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND
PAYABLE IN ACCORDANCE WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND
BEFORE AND AFTER THE COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.

2.09      Fees.  Borrower shall pay to Agent for Agent’s own account, fees in
the amounts and at the times specified in the letter agreement, dated November
20, 2006 (the “Agent Fee Letter”), between Borrower and Agent.  Such fees shall
be fully earned when paid and shall be nonrefundable for any reason whatsoever.

2.10                 Computation of Interest and Fees.  All computations of
interest for Base Rate Loans when the Base Rate is determined by Bank of
America’s “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

2.11                 Evidence of Debt.  The Loan made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Agent in the ordinary course of business.  The accounts or records maintained by
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Loan made by Lenders to Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of Borrower hereunder to pay any amount owing
with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Agent in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error.  Upon the request of any Lender made
through Agent, Borrower shall execute and deliver to such Lender (through Agent)
a Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender

24


--------------------------------------------------------------------------------


may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

2.12      Payments Generally; Agent’s Clawback.


(A)                                  GENERAL.  ALL PAYMENTS TO BE MADE BY
BORROWER SHALL BE MADE WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM,
DEFENSE, RECOUPMENT OR SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL PAYMENTS BY BORROWER HEREUNDER SHALL BE MADE TO AGENT, FOR THE ACCOUNT OF
THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE ADMINISTRATIVE
AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN
12:00 NOON ON THE DATE SPECIFIED HEREIN.  AGENT WILL PROMPTLY DISTRIBUTE TO EACH
LENDER ITS APPLICABLE PERCENTAGE(OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN)
OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S
LENDING OFFICE.  ALL PAYMENTS RECEIVED BY AGENT AFTER 12:00 NOON SHALL BE DEEMED
RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE
SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT TO BE MADE BY BORROWER SHALL COME DUE
ON A DAY OTHER THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING
BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING
INTEREST OR FEES, AS THE CASE MAY BE.

(I)                                     FUNDING BY LENDERS; PRESUMPTION BY
AGENT.  UNLESS AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE
PROPOSED DATE OF THE BORROWING OF EURODOLLAR RATE LOANS (OR, IN THE CASE OF THE
BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF SUCH BORROWING)
THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO AGENT SUCH LENDER’S SHARE OF SUCH
BORROWING, AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON
SUCH DATE IN ACCORDANCE WITH SECTION 2.02 (OR, IN THE CASE OF A BORROWING OF
BASE RATE LOANS, THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE
WITH AND AT THE TIME REQUIRED BY SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT,
IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE
TO AGENT, THEN THE APPLICABLE LENDER AND BORROWER SEVERALLY AGREE TO PAY TO
AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN IMMEDIATELY AVAILABLE
FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS MADE AVAILABLE TO BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO
AGENT, AT (A) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF
THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION, PLUS ANY ADMINISTRATIVE, PROCESSING OR
SIMILAR FEES CUSTOMARILY CHARGED BY AGENT IN CONNECTION WITH THE FOREGOING AND
(B) IN THE CASE OF A PAYMENT TO BE MADE BY BORROWER, THE INTEREST RATE
APPLICABLE TO BASE RATE LOANS.  IF BORROWER AND SUCH LENDER SHALL PAY SUCH
INTEREST TO AGENT FOR THE SAME OR AN OVERLAPPING PERIOD, AGENT SHALL PROMPTLY
REMIT TO BORROWER THE AMOUNT OF SUCH INTEREST PAID BY BORROWER FOR SUCH PERIOD. 
IF SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE BORROWING TO AGENT, THEN THE
AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING. 
ANY PAYMENT BY BORROWER SHALL BE WITHOUT PREJUDICE TO ANY CLAIM BORROWER MAY
HAVE AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO AGENT.

(II)                                  PAYMENTS BY BORROWER; PRESUMPTIONS BY
AGENT.  UNLESS AGENT SHALL HAVE RECEIVED NOTICE FROM BORROWER PRIOR TO THE DATE
ON WHICH ANY PAYMENT IS DUE TO AGENT FOR

25


--------------------------------------------------------------------------------


THE ACCOUNT OF THE LENDERS HEREUNDER THAT BORROWER WILL NOT MAKE SUCH PAYMENT,
AGENT MAY ASSUME THAT BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO LENDERS THE
AMOUNT DUE.  IN SUCH EVENT, IF BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN
EACH OF LENDERS SEVERALLY AGREES TO REPAY TO AGENT FORTHWITH ON DEMAND THE
AMOUNT SO DISTRIBUTED TO SUCH LENDER IN IMMEDIATELY AVAILABLE FUNDS WITH
INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO AGENT, AT THE GREATER
OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY AGENT IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.  A NOTICE OF AGENT TO ANY
LENDER OR BORROWER WITH RESPECT TO ANY AMOUNT OWING UNDER THIS SUBSECTION (B)
SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.


(B)                                 FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF
ANY LENDER MAKES AVAILABLE TO AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH LENDER
AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH FUNDS ARE
NOT MADE AVAILABLE TO BORROWER BY AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE
LOAN SET FORTH IN ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE
TERMS HEREOF, AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH
LENDER) TO SUCH LENDER, WITHOUT INTEREST.


(C)                                  OBLIGATIONS OF LENDERS SEVERAL.  THE
OBLIGATIONS OF LENDERS HEREUNDER TO MAKE LOANS ARE SEVERAL AND NOT JOINT.  THE
FAILURE OF ANY LENDER TO MAKE ANY LOAN OR TO MAKE ANY PAYMENT UNDER
SECTION 10.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS LOAN OR
TO MAKE ITS PAYMENT UNDER SECTION 10.04(C):


(D)                                 FUNDING SOURCE.  NOTHING HEREIN SHALL BE
DEEMED TO OBLIGATE ANY LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR
PLACE OR MANNER OR TO CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS
OBTAINED OR WILL OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR
MANNER.

2.13      Sharing of Payments.  If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans made by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify Agent
of such fact, and (b) purchase (for cash at face value) participations in the
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans, provided that:

(I)                                     IF ANY SUCH PARTICIPATIONS OR
SUBPARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY,
WITHOUT INTEREST; AND

26


--------------------------------------------------------------------------------


(II)                                  THE PROVISIONS OF THIS SECTION SHALL NOT
BE CONSTRUED TO APPLY TO (X) ANY PAYMENT MADE BY BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED
BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN
ANY OF ITS LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO ANY LOAN PARTY
(AS TO WHICH THE PROVISIONS OF THIS SECTION SHALL APPLY).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY

3.01                 Taxes.


(A)                                  PAYMENTS FREE OF TAXES.  ANY AND ALL
PAYMENTS BY BORROWER TO OR ON ACCOUNT OF ANY OBLIGATION OF BORROWER HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
REDUCTION OR WITHHOLDING FOR ANY INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT
IF BORROWER SHALL BE REQUIRED BY ANY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED
TAXES (INCLUDING ANY OTHER TAXES) FROM SUCH PAYMENTS, THEN, (I) THE SUM PAYABLE
SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION),
AGENT OR LENDER, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) BORROWER SHALL MAKE
SUCH DEDUCTIONS, AND (III) BORROWER SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED TO
THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(B)                                 PAYMENT OF OTHER TAXES BY BORROWER.  WITHOUT
LIMITING THE PROVISIONS OF SUBSECTION (A) ABOVE, BORROWER SHALL TIMELY PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


(C)                                  INDEMNIFICATION BY BORROWER.  BORROWER
SHALL INDEMNIFY AGENT AND EACH LENDER, WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR
THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED
TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE
UNDER THIS SECTION) PAID BY AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO BORROWER
BY A LENDER (WITH A COPY TO AGENT), OR BY AGENT ON ITS OWN BEHALF OR ON BEHALF
OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(D)                                 EVIDENCE OF PAYMENTS.  AS SOON AS
PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES BY BORROWER TO
A GOVERNMENTAL AUTHORITY, BORROWER SHALL DELIVER TO AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO AGENT.

27


--------------------------------------------------------------------------------



(E)                                  STATUS OF LENDERS.  ANY LENDER, IF
REQUESTED BY BORROWER OR AGENT, SHALL DELIVER SUCH DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY BORROWER OR AGENT AS WILL ENABLE
BORROWER OR AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP
WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.


(F)                                    TREATMENT OF CERTAIN REFUNDS.  IF AGENT
OR ANY LENDER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND
OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY BORROWER OR
WITH RESPECT TO WHICH BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION, IT SHALL PAY TO BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO
THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY BORROWER
UNDER THIS SECTION WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH
REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF AGENT OR SUCH LENDER, AS THE CASE
MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT BORROWER,
UPON THE REQUEST OF AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER
TO BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO AGENT OR SUCH LENDER IN THE EVENT AGENT OR
SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. 
THIS SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE AGENT OR ANY LENDER TO MAKE
AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT
IT DEEMS CONFIDENTIAL) TO BORROWER OR ANY OTHER PERSON.

3.02      Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to Borrower through Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies Agent and Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, Borrower shall, upon demand from such Lender (with a copy to
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans.  Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due under Section 3.05 in accordance with the terms thereof due
to such prepayment or conversion.

3.03                 Inability to Determine Rates.  If Agent determines in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Base Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, Agent will promptly so notify Borrower and each Lender.  Thereafter,
the obligation of Lenders to make or maintain Eurodollar Rate Loans shall be

28


--------------------------------------------------------------------------------


suspended until Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

3.04                 Increased Costs.


(A)                                  INCREASED COSTS GENERALLY.  IF ANY CHANGE
IN LAW SHALL:

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED OR PARTICIPATED IN BY, ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT
REFLECTED IN THE EURODOLLAR RATE);

(II)                                  SUBJECT ANY LENDER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT OR ANY EURODOLLAR RATE LOAN MADE BY
IT, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT
THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 3.01 AND
THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY
SUCH LENDER); OR

(III)                               IMPOSE ON ANY LENDER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR
EURODOLLAR RATE LOANS MADE BY SUCH LENDER;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender, as the case may be, for such additional costs incurred or reduction
suffered.


(B)                                 CAPITAL REQUIREMENTS.  IF ANY LENDER
DETERMINES THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR ANY LENDING OFFICE OF
SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY, IF ANY, REGARDING CAPITAL
REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS
A CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS
MADE BY SUCH LENDER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME BORROWER WILL
PAY TO SUCH LENDER, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY FOR ANY SUCH
REDUCTION SUFFERED.


(C)                                  CERTIFICATES FOR REIMBURSEMENT.  A
CERTIFICATE OF A LENDER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO
COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED
IN SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO BORROWER SHALL BE
CONCLUSIVE

29


--------------------------------------------------------------------------------



ABSENT MANIFEST ERROR.  BORROWER SHALL PAY SUCH LENDER, AS THE CASE MAY BE, THE
AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 30 DAYS AFTER RECEIPT
THEREOF.


(D)                                 DELAY IN REQUESTS.  FAILURE OR DELAY ON THE
PART OF ANY LENDER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS
OF THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND
SUCH COMPENSATION, PROVIDED THAT BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION FOR ANY INCREASED
COSTS INCURRED OR REDUCTIONS SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE
THAT SUCH LENDER, AS THE CASE MAY BE, NOTIFIES BORROWER OF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S INTENTION
TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO
SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE NINE-MONTH PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF).

3.05                 Compensation for Losses.  Upon demand of any Lender (with a
copy to Agent) from time to time, Borrower shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of:


(A)                                  ANY CONTINUATION, CONVERSION, PAYMENT OR
PREPAYMENT OF ANY LOAN OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST
DAY OF THE INTEREST PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY,
AUTOMATIC, BY REASON OF ACCELERATION, OR OTHERWISE); OR


(B)                                 ANY FAILURE BY BORROWER (FOR A REASON OTHER
THAN THE FAILURE OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR
CONVERT ANY LOAN OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT
NOTIFIED BY BORROWER;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.  For purposes of calculating
amounts payable by Borrower to Lenders under this Section 3.05, each Lender
shall be deemed to have funded each Eurodollar Rate Loan made by it at the
Eurodollar Base Rate used in determining the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06                 Mitigation Obligations. If any Lender requests compensation
under Section 3.04, or Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.

30


--------------------------------------------------------------------------------


Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

3.07                 Survival.  All of Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.


ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01                 Conditions of Borrowing.  The obligation of each Lender to
make its Loan hereunder is subject to satisfaction of the following conditions
precedent:


(A)                                  AGENT’S RECEIPT OF THE FOLLOWING, EACH OF
WHICH SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE
SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES
OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN
FORM AND SUBSTANCE SATISFACTORY TO AGENT AND EACH OF THE LENDERS:

(I)                                     EXECUTED COUNTERPARTS OF THIS AGREEMENT,
THE MORTGAGE AMENDMENT IN THE FORM OF EXHIBIT F HERETO AND EACH OTHER SECURITY
DOCUMENT LISTED IN THE SECURITY SCHEDULE, SUFFICIENT IN NUMBER FOR DISTRIBUTION
TO AGENT, EACH LENDER AND BORROWER;

(II)                                  A NOTE EXECUTED BY BORROWER IN FAVOR OF
EACH LENDER REQUESTING A NOTE;

(III)                               SUCH CERTIFICATES OF RESOLUTIONS OR OTHER
ACTION, INCUMBENCY CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE
OFFICERS OF EACH LOAN PARTY AS AGENT MAY REQUIRE EVIDENCING THE IDENTITY,
AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS
A RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY;

(IV)                              SUCH DOCUMENTS AND CERTIFICATIONS AS AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED,
AND THAT EACH LOAN PARTY IS VALIDLY EXISTING, IN GOOD STANDING AND QUALIFIED TO
ENGAGE IN BUSINESS IN EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION
OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT
TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;

(V)                                 FAVORABLE OPINIONS OF COUNSEL TO THE LOAN
PARTIES FROM COUNSEL LICENSED TO PRACTICE LAW IN THE STATE OF KANSAS ADDRESSED
TO AGENT AND EACH LENDER, AS TO THE MATTERS CONCERNING THE LOAN PARTIES AND THE
LOAN DOCUMENTS SET FORTH IN EXHIBIT E, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT;

(VI)                              A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH
LOAN PARTY EITHER (A) ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN
PARTY AND THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT
IS A PARTY, AND SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND
EFFECT, OR (B) STATING THAT NO SUCH CONSENTS, LICENSES OR APPROVALS ARE SO
REQUIRED;

31


--------------------------------------------------------------------------------


(VII)                           A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF
BORROWER CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND
(B) HAVE BEEN SATISFIED, AND (B) THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE
SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS THAT HAS HAD OR COULD BE
REASONABLY EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT;

(VIII)                        EVIDENCE THAT ALL INSURANCE REQUIRED TO BE
MAINTAINED PURSUANT TO THIS AGREEMENT HAS BEEN OBTAINED AND IS IN EFFECT;

(IX)                                A DULY COMPLETED COMPLIANCE CERTIFICATE AS
OF THE LAST DAY OF THE FISCAL QUARTER OF BORROWER MOST RECENTLY ENDED PRIOR TO
THE CLOSING DATE, SIGNED BY A RESPONSIBLE OFFICER OF BORROWER;

(X)                                   EVIDENCE THAT THE OUTSTANDING PRINCIPAL
BALANCE OF LOANS UNDER THE EXISTING CREDIT AGREEMENT, OTHER THAN THE $25,000,000
OF EXISTING LOANS RENEWED AND EXTENDED HEREUNDER, HAS BEEN REPAID IN FULL, ALL
LETTERS OF CREDIT UNDER THE EXISTING CREDIT AGREEMENTS HAVE BEEN TERMINATED AND
ALL COMMITMENTS UNDER THE EXISTING CREDIT AGREEMENT HAVE BEEN TERMINATED; AND

(XI)                                SUCH OTHER ASSURANCES, CERTIFICATES,
DOCUMENTS, CONSENTS OR OPINIONS AS AGENT OR THE REQUIRED LENDERS REASONABLY MAY
REQUIRE.


(B)                                 ANY FEES REQUIRED TO BE PAID ON OR BEFORE
THE CLOSING DATE SHALL HAVE BEEN PAID.


(C)                                  UNLESS WAIVED BY AGENT, BORROWER SHALL HAVE
PAID ALL FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO AGENT TO THE EXTENT
INVOICED PRIOR TO OR ON THE CLOSING DATE, PLUS SUCH ADDITIONAL AMOUNTS OF SUCH
FEES, CHARGES AND DISBURSEMENTS AS SHALL CONSTITUTE ITS REASONABLE ESTIMATE OF
SUCH FEES, CHARGES AND DISBURSEMENTS INCURRED OR TO BE INCURRED BY IT THROUGH
THE CLOSING PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE SHALL NOT THEREAFTER
PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN BORROWER AND AGENT).


(D)                                 THE CONTRIBUTION OF A TERM NET PROFITS
INTEREST TO MV OIL TRUST IN EXCHANGE FOR TRUST UNITS, AND THE SALE OF TRUST
UNITS, ALL AS DESCRIBED IN THE MV OIL TRUST PROSPECTUS.


(E)                                  THE CLOSING DATE SHALL HAVE OCCURRED ON OR
BEFORE JANUARY 31, 2007.


(F)                                    ON A PRO FORMA BASIS, AFTER GIVING EFFECT
TO THE LOANS, THE PAYMENT OF ALL LOANS AND OTHER LIABILITIES IN CONNECTION WITH
THE EXISTING CREDIT AGREEMENT, THE PAYMENT OF FEES, CLOSING COSTS AND EXPENSES
IN CONNECTION WITH THIS AGREEMENT THE SHALL BE IN COMPLIANCE WITH SECTIONS 7.12.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

32


--------------------------------------------------------------------------------


4.02                 Additional Conditions of Borrowing.  The obligation of each
Lender to make its Loan hereunder is also subject to the following conditions
precedent:


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF
BORROWER AND EACH OTHER LOAN PARTY CONTAINED IN ARTICLE V OR ANY OTHER LOAN
DOCUMENT, OR WHICH ARE CONTAINED IN ANY DOCUMENT FURNISHED AT ANY TIME UNDER OR
IN CONNECTION HEREWITH OR THEREWITH, SHALL BE TRUE AND CORRECT ON AND AS OF THE
DATE OF THE BORROWING, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE
TRUE AND CORRECT AS OF SUCH EARLIER DATE.


(B)                                 NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM
THE BORROWING OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.


(C)                                  AGENT SHALL HAVE RECEIVED A REQUEST FOR
BORROWING IN ACCORDANCE WITH THE REQUIREMENTS HEREOF.


(D)                                 AGENT SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE SATISFACTORY TO IT, SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS OR
CONSENTS RELATED TO THE FOREGOING AS AGENT OR THE REQUIRED LENDERS REASONABLY
MAY REQUIRE.

The Request for Borrowing submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the Borrowing.


ARTICLE V.  REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to Agent and the Lenders that:

5.01                 Existence, Qualification and Power; Compliance with Laws. 
Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02                 Authorization; No Contravention.  The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of

33


--------------------------------------------------------------------------------


any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.  Each Loan Party and each
Subsidiary thereof is in compliance with all Contractual Obligations referred to
in clause (b)(i), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.03                 Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04                 Binding Effect.  This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms.

5.05                 Financial Statements; No Material Adverse Effect.


(A)                                  THE AUDITED FINANCIAL STATEMENTS (I) WERE
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD
COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY
PRESENT THE FINANCIAL CONDITION OF BORROWER AND ITS SUBSIDIARIES AS OF THE DATE
THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY,
EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND (III) SHOW ALL MATERIAL
INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR CONTINGENT, OF BORROWER AND ITS
SUBSIDIARIES AS OF THE DATE THEREOF, INCLUDING LIABILITIES FOR TAXES, MATERIAL
COMMITMENTS AND INDEBTEDNESS.


(B)                                 THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
BORROWER AND ITS SUBSIDIARIES DATED SEPTEMBER 30, 2006, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS FOR THE FISCAL QUARTER ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN, AND (II) FAIRLY PRESENT THE FINANCIAL
CONDITION OF BORROWER AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR
RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF
CLAUSES (I) AND (II), TO THE ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT
ADJUSTMENTS.


(C)                                  SINCE THE DATE OF THE AUDITED FINANCIAL
STATEMENTS, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

5.06                 Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of any Loan Party after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby (including any which challenge or
otherwise pertain to any Loan Party’s

34


--------------------------------------------------------------------------------


title to any Collateral), or (b) except as specifically disclosed in the
Disclosure Schedule, either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect, and
there has been no adverse change in the status, or financial effect on any Loan
Party or any Subsidiary thereof, of the matters described in the Disclosure
Schedule.

5.07                 No Default.  No Loan Party is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08                 Ownership of Property; Liens.  Each Loan Party has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The property of each
Loan Party is subject to no Liens, other than Liens permitted by Section 7.01.

5.09                 Environmental Compliance.  The Loan Parties conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in the Disclosure Schedule, such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

5.10                 Insurance.  The properties of each Loan Party are insured
with financially sound and reputable insurance companies, not Affiliates of any
Loan Party, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Loan Party operates.

5.11                 Taxes.  Each Loan Party has filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon its or its properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Loan Party that would, if made, have a Material Adverse
Effect.

5.12                 ERISA Compliance.


(A)                                  EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR
STATE LAWS.  EACH PLAN THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE
CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE IRS OR AN
APPLICATION FOR SUCH A LETTER IS CURRENTLY BEING PROCESSED BY THE IRS WITH
RESPECT THERETO AND, TO THE BEST KNOWLEDGE OF BORROWER, NOTHING HAS OCCURRED
WHICH WOULD PREVENT, OR CAUSE THE LOSS OF, SUCH QUALIFICATION.  EACH LOAN PARTY
AND EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH PLAN
SUBJECT TO SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING

35


--------------------------------------------------------------------------------



WAIVER OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE
CODE HAS BEEN MADE WITH RESPECT TO ANY PLAN.


(B)                                 THERE ARE NO PENDING OR, TO THE BEST
KNOWLEDGE OF BORROWER, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY
GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN THAT COULD BE REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED
TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO
ANY PLAN THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


(C)                                  (I)  NO ERISA EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION
LIABILITY; (III) NO LOAN PARTY NOR ANY ERISA AFFILIATE HAS INCURRED, OR
REASONABLY EXPECTS TO INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT
TO ANY PENSION PLAN (OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER
SECTION 4007 OF ERISA); (IV) NO LOAN PARTY NOR ANY ERISA AFFILIATE HAS INCURRED,
OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH,
WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH
LIABILITY) UNDER SECTIONS 4201 OR 4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER
PLAN; AND (V) NO LOAN PARTY NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION
THAT COULD BE SUBJECT TO SECTIONS 4069 OR 4212(C) OF ERISA.

5.13                 Subsidiaries.  As of the Closing Date, Loan Parties have no
Subsidiaries other than those specifically disclosed in the Disclosure Schedule,
and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified in the Disclosure Schedule free and clear of all
Liens.  Loan Parties have no equity investments in any other corporation or
entity other than those specifically disclosed in the Disclosure Schedule.  All
of the outstanding Equity Interests in each Loan Party have been validly issued
and are fully paid and nonassessable.

5.14                 Margin Regulations; Investment Company Act; Public Utility
Holding Company Act.


(A)                                  NO LOAN PARTY IS ENGAGED NOR WILL ANY LOAN
PARTY NOT ENGAGE, PRINCIPALLY OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE
BUSINESS OF PURCHASING OR CARRYING MARGIN STOCK (WITHIN THE MEANING OF
REGULATION U ISSUED BY THE FRB), OR EXTENDING CREDIT FOR THE PURPOSE OF
PURCHASING OR CARRYING MARGIN STOCK.


(B)                                 NONE OF THE LOAN PARTIES, ANY PERSON
CONTROLLING THE LOAN PARTIES, OR ANY SUBSIDIARY OF ANY LOAN PARTY IS OR IS
REQUIRED TO BE REGISTERED AS AN “INVESTMENT COMPANY” UNDER THE INVESTMENT
COMPANY ACT OF 1940.

5.15                 Disclosure.  Each Loan Party has disclosed to Agent and
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other information, taken as a whole, furnished (whether in writing or orally) by
or on behalf of any Loan Party to Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document

36


--------------------------------------------------------------------------------


(in each case, as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.

5.16                 Compliance with Laws.  Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17                 Leases; Contracts; Licenses, Etc.  The leases, contracts,
servitudes and other agreements forming a part of the Oil and Gas Properties of
the Loan Parties covered by the Initial Engineering Report and each subsequent
Engineering Report are in full force and effect.  No Loan Party is in default
with respect to its obligations (and no Loan Party is aware of any default by
any third party with respect to such third party’s obligations) under any such
leases, contracts, servitudes and other agreements, or under any Permitted
Liens, or otherwise attendant to the ownership or operation of any part of the
Oil and Gas Properties, where such default could adversely affect the ownership
or operation of any Oil and Gas Properties.  No Loan Party is currently
accounting for any royalties, or overriding royalties or other payments out of
production, on a basis (other than delivery in kind) less favorable to such Loan
Party than proceeds received by such Loan Party (calculated at the well) from
sale of production, and no Loan Party has any liability (or alleged liability)
to account for the same on any such less favorable basis.  Each Loan Party has
good and defensible title to, or valid leasehold interests in, all of the
Collateral owned or leased by such Loan Party and all of its other material
properties and assets necessary or used in the ordinary conduct of its business,
free and clear of all Liens, encumbrances, or adverse claims other than
Permitted Liens and of all impediments to the use of such properties and assets
in such Loan Party’s business, except that no representation or warranty is made
with respect to any oil, gas or mineral property or interest to which no proved
oil or gas reserves are properly attributed.  Each Loan Party owns the net
interests in production attributable to the wells and units evaluated in the
Initial Engineering Report.  The ownership of such Properties does not in the
aggregate in any material respect obligate such Loan Party to bear the costs and
expenses relating to the maintenance, development and operations of such
Properties in an amount materially in excess of the working interest of such
Properties set forth in the Initial Engineering Reports.  Upon delivery of each
Engineering Report furnished to the Lenders pursuant to Sections 6.02(d) and
(e), the statements made in the preceding sentences of this section shall be
true with respect to such Engineering Report.  Each Loan Party possesses all
licenses, permits, franchises, patents, copyrights, trademarks and trade names,
and other intellectual property (or otherwise possesses the right to use such
intellectual property without violation of the rights of any other Person) which
are necessary to carry out its business as presently conducted and as presently
proposed to be conducted hereafter, and no Loan Party is in

37


--------------------------------------------------------------------------------


violation in any material respect of the terms under which it possesses such
intellectual property or the right to use such intellectual property.

5.18      Sale of Production.  Except as set forth in the Disclosure Schedule,
no Oil and Gas Property is subject to any contractual or other arrangement (i)
whereby payment for production is or can be deferred for a substantial period
after the month in which such production is delivered (in the case of oil, not
in excess of 60 days, and in the case of gas, not in excess of 90 days) or (ii)
whereby payments are made to a Loan Party other than by checks, drafts, wire
transfer advises or other similar writings, instruments or communications for
the immediate payment of money.  Except for production sales contracts,
processing agreements, transportation agreements and other agreements relating
to the marketing of production that are listed on the Disclosure Schedule in
connection with the Oil and Gas Properties to which such contract or agreement
relates: (i) no Oil and Gas Property is subject to any contractual or other
arrangement for the sale, processing or transportation of production (or
otherwise related to the marketing of production) which cannot be canceled on
120 days’ (or less) notice and (ii) all contractual or other arrangements for
the sale, processing or transportation of production  (or otherwise related to
the marketing of production) are bona fide arm’s length transactions made on the
best terms available with third parties not affiliated with Loan Parties.  Each
Loan Party is presently receiving a price for all production from (or
attributable to) each Oil and Gas Property covered by a production sales
contract or marketing contract listed on the Disclosure Schedule that is
computed in accordance with the terms of such contract, and no Loan Party is
having deliveries of production from such Oil and Gas Property curtailed
substantially below such property’s delivery capacity.  Except as set forth in
the Disclosure Schedule, no Loan Party, nor any Loan Party’s predecessors in
title, has received prepayments (including payments for gas not taken pursuant
to “take or pay” or other similar arrangements) for any oil, gas or other
hydrocarbons produced or to be produced from any Oil and Gas Properties after
the date hereof.  Except as set forth in the Disclosure Schedule, no Oil and Gas
Property is subject to any “take or pay” or other similar arrangement (i) which
can be satisfied in whole or in part by the production or transportation of gas
from other properties or (ii) as a result of which production from any Oil and
Gas Property may be required to be delivered to one or more third parties
without payment (or without full payment) therefor as a result of payments made,
or other actions taken, with respect to other properties.  Except as set forth
in the Disclosure Schedule, there is no Oil and Gas Property with respect to
which any Loan Party, or any Loan Party’s predecessors in title, has, prior to
the date hereof, taken more (“overproduced”), or less (“underproduced”), gas
from the lands covered thereby (or pooled or unitized therewith) than its
ownership interest in such Oil and Gas Property would entitle it to take; and
the Disclosure Schedule accurately reflects, for each well or unit with respect
to which such an imbalance is shown thereon to exist, (i) whether such Loan
Party is overproduced or underproduced and (ii) the volumes (in cubic feet or
British thermal units) of such overproduction or underproduction and the
effective date of such information.  Except as set forth in the Disclosure
Schedule, no Oil and Gas Property is subject to a gas balancing arrangement
under which one or more third parties may take a portion of the production
attributable to such Oil and Gas Property without payment (or without full
payment) therefor as a result of production having been taken from, or as a
result of other actions or inactions with respect to, other properties.  No Oil
and Gas Property is subject at the present time

38


--------------------------------------------------------------------------------


to any regulatory refund obligation and, to the best of Loan Party’s knowledge,
no facts exist which might cause the same to be imposed.

5.19      Operation of Oil and Gas Properties.  The Oil and Gas Properties (and
all properties unitized therewith) are being (and, to the extent the same could
adversely affect the ownership or operation of the Oil and Gas Properties after
the date hereof, have in the past been) maintained, operated and developed in a
good and workmanlike manner, in accordance with prudent industry standards and
in conformity in all material respects with all applicable Laws and in
conformity in all material respect with all oil, gas or other mineral leases and
other contracts and agreements forming a part of the Oil and Gas Property and in
conformity with the Permitted Liens.  No Oil and Gas Property is subject to
having allowable production after the date hereof reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) prior to
the date hereof and (ii) none of the wells located on the Oil and Gas Properties
(or properties unitized therewith) are or will be deviated from the vertical
more than the maximum permitted by applicable laws, regulations, rules and
orders, and such wells are bottomed under and producing from, with the well
bores wholly within, the Oil and Gas Properties (or, in the case of wells
located on properties unitized therewith, such unitized properties).  There are
no dry holes, or otherwise inactive wells currently required to be plugged and
abandoned by the Kansas Corporation Commission, located on the Oil and Gas
Properties or on lands pooled or unitized therewith, except for wells that have
been properly plugged and abandoned.  Each Loan Party has all material
governmental licenses and permits necessary or appropriate to own and operate
its Oil and Gas Property, and no Loan Party has received notice of any material
violations in respect of any such licenses or permits.

5.20      Ad Valorem and Severance Taxes; Litigation.


(A)                                  EACH LOAN PARTY HAS PAID AND DISCHARGED ALL
AD VALOREM TAXES ASSESSED AGAINST ITS OIL AND GAS PROPERTY OR ANY PART THEREOF
AND ALL PRODUCTION, SEVERANCE AND OTHER TAXES ASSESSED AGAINST, OR MEASURED BY,
THE PRODUCTION OR THE VALUE, OR PROCEEDS, OF THE PRODUCTION THEREFROM, EXCEPT
THOSE WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
DILIGENTLY CONDUCTED AND FOR WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED IN
ACCORDANCE WITH GAAP.  THERE ARE NO SUITS, ACTIONS, CLAIMS, INVESTIGATIONS,
INQUIRIES, PROCEEDINGS OR DEMANDS PENDING (OR, TO ANY LOAN PARTY’S KNOWLEDGE,
THREATENED) WHICH MIGHT AFFECT THE OIL AND GAS PROPERTY, INCLUDING ANY WHICH
CHALLENGE OR OTHERWISE PERTAIN TO ANY LOAN PARTY’S TITLE TO ANY OIL AND GAS
PROPERTY OR RIGHTS TO PRODUCE AND SELL OIL AND GAS THEREFROM.

5.21                 Intellectual Property; Licenses, Etc.  Each Loan Party
owns, or possesses the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that are reasonably necessary for the operation of
its respective business, without conflict with the rights of any other Person. 
To the best knowledge of each Loan Party, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon any rights held by
any other Person.  No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of any Loan Party,

39


--------------------------------------------------------------------------------


threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.22      MV Oil Trust.  Each representation and warranty of the Company
contained in the Underwriting Agreement and each representation and warranty of
each Selling Unitholder (as defined in the Underwriting Agreement) contained in
the Underwriting Agreement were true and correct on each date made or deemed
made as provided in the Underwriting Agreement.


ARTICLE VI.  AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each Loan Party shall:

6.01                 Financial Statements.  Deliver to Agent a sufficient number
of copies for delivery by Agent to each Lender, in form and detail satisfactory
to Agent and the Required Lenders:


(A)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF BORROWER, A CONSOLIDATED
BALANCE SHEET OF BORROWER AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL
YEAR, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN
REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP, AUDITED AND ACCOMPANIED
BY REPORTS AND OPINIONS OF AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT FIRM OF
NATIONALLY RECOGNIZED STANDING REASONABLY ACCEPTABLE TO THE REQUIRED LENDERS,
WHICH REPORTS AND OPINIONS SHALL BE PREPARED IN ACCORDANCE WITH GENERALLY
ACCEPTED AUDITING STANDARDS AND SHALL NOT BE SUBJECT TO ANY “GOING CONCERN” OR
LIKE QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR EXCEPTION AS TO THE
SCOPE OF SUCH AUDIT; AND


(B)                                 AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH
FISCAL YEAR OF BORROWER, A CONSOLIDATED BALANCE SHEET OF BORROWER AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH
FISCAL QUARTER AND FOR THE PORTION OF BORROWER’S FISCAL YEAR THEN ENDED, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING FISCAL
QUARTER OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING PORTION OF THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL, CERTIFIED BY A RESPONSIBLE
OFFICER OF BORROWER AS FAIRLY PRESENTING THE FINANCIAL CONDITION, RESULTS OF
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS OF SUCH PERSONS IN ACCORDANCE
WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES.

6.02                 Certificates; Other Information.  Deliver to Agent a
sufficient number of copies for delivery by Agent to each Lender, in form and
detail satisfactory to Agent and the Required Lenders:


(A)                                  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.01(A), A CERTIFICATE OF ITS
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS CERTIFYING SUCH FINANCIAL STATEMENTS
AND STATING THAT IN MAKING THE EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE

40


--------------------------------------------------------------------------------



WAS OBTAINED OF ANY DEFAULT OR, IF ANY SUCH DEFAULT SHALL EXIST, STATING THE
NATURE AND STATUS OF SUCH EVENT;


(B)                                 CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTIONS 6.01(A) AND (B), A DULY COMPLETED
COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF BORROWER;


(C)                                  PROMPTLY AFTER ANY REQUEST BY AGENT OR ANY
LENDER, COPIES OF ANY DETAILED AUDIT REPORTS, MANAGEMENT LETTERS OR
RECOMMENDATIONS SUBMITTED TO THE BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF
THE BOARD OF DIRECTORS) OF BORROWER BY INDEPENDENT ACCOUNTANTS IN CONNECTION
WITH THE ACCOUNTS OR BOOKS OF BORROWER OR ANY SUBSIDIARY, OR ANY AUDIT OF ANY OF
THEM;


(D)                                 BY APRIL 1 OF EACH YEAR, COMMENCING APRIL 1,
2007, AN ENGINEERING REPORT PREPARED BY CAWLEY GILLESPIE & ASSOCIATES, OR OTHER
INDEPENDENT PETROLEUM ENGINEERS CHOSEN BY BORROWER AND ACCEPTABLE TO REQUIRED
LENDERS, CONCERNING ALL OIL AND GAS PROPERTIES OWNED BY ANY LOAN PARTY WHICH ARE
LOCATED IN OR OFFSHORE OF THE UNITED STATES AND WHICH HAVE ATTRIBUTABLE TO THEM
PROVED OIL OR GAS RESERVES PREPARED AS OF THE PRECEDING JANUARY 1.  THIS REPORT
SHALL BE SATISFACTORY TO ADMINISTRATIVE AGENT, SHALL TAKE INTO ACCOUNT ANY
“OVER-PRODUCED” STATUS UNDER GAS BALANCING ARRANGEMENTS, AND SHALL CONTAIN
INFORMATION AND ANALYSIS COMPARABLE IN SCOPE TO THAT CONTAINED IN THE INITIAL
ENGINEERING REPORT.  THIS REPORT SHALL DISTINGUISH (OR SHALL BE DELIVERED
TOGETHER WITH A CERTIFICATE FROM AN APPROPRIATE OFFICER OF BORROWER WHICH
DISTINGUISHES) THOSE PROPERTIES TREATED IN THE REPORT WHICH ARE COLLATERAL FROM
THOSE PROPERTIES TREATED IN THE REPORT WHICH ARE NOT COLLATERAL;


(E)                                  BY OCTOBER 1 OF EACH YEAR, COMMENCING
OCTOBER 1, 2007, AN ENGINEERING REPORT PREPARED AS OF THE PRECEDING JULY 1 (OR
THE LAST DAY OF THE PRECEDING CALENDAR MONTH IN THE CASE OF A SPECIAL
DETERMINATION) BY PETROLEUM ENGINEERS WHO ARE EMPLOYEES OF BORROWER (OR BY THE
INDEPENDENT ENGINEERS NAMED ABOVE), TOGETHER WITH AN ACCOMPANYING REPORT ON
PROPERTY SALES, PROPERTY PURCHASES AND CHANGES IN CATEGORIES, BOTH IN THE SAME
FORM AND SCOPE AS THE REPORTS IN (D) ABOVE;


(F)                                    AS SOON AS AVAILABLE, AND IN ANY EVENT
WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH CALENDAR QUARTER, A REPORT
DESCRIBING BY LEASE OR UNIT THE GROSS VOLUME OF PRODUCTION AND SALES
ATTRIBUTABLE TO PRODUCTION DURING SUCH MONTH FROM THE PROPERTIES DESCRIBED IN
THE MOST RECENT ENGINEERING REPORT AND DESCRIBING THE RELATED SEVERANCE TAXES,
OTHER TAXES, AND LEASEHOLD OPERATING EXPENSES ATTRIBUTABLE THERETO AND INCURRED
DURING SUCH MONTH;


(G)                                 CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTIONS 6.01(A) AND (B), A REPORT
DESCRIBING THE SWAP CONTRACTS OF THE LOAN PARTIES, IN FORM ACCEPTABLE TO
ADMINISTRATIVE AGENT;


(H)                                 CONCURRENTLY WITH THE DELIVERY THEREOF, A
COPY OF EACH REPORT PROVIDED BY THE COMPANY OR THE TRUSTEE UNDER THE MV OIL
TRUST TO THE HOLDERS OF TRUST UNITS; AND

41


--------------------------------------------------------------------------------



(I)                                     PROMPTLY, SUCH ADDITIONAL INFORMATION
REGARDING THE BUSINESS, FINANCIAL OR CORPORATE AFFAIRS OF ANY LOAN PARTY, OR
COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS, AS AGENT OR ANY LENDER MAY FROM
TIME TO TIME REASONABLY REQUEST.

Each Loan Party hereby acknowledges that (a) Agent will make available to
Lenders materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Borrower or its
securities) (each, a “Public Lender”).  Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.

6.03                        Notices.  Promptly notify Agent and each Lender:


(A)                                  OF THE OCCURRENCE OF ANY DEFAULT;


(B)                                 OF ANY MATTER THAT HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING (I)
BREACH OR NON-PERFORMANCE OF, OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF
ANY LOAN PARTY; (II) ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR
SUSPENSION BETWEEN ANY LOAN PARTY AND ANY GOVERNMENTAL AUTHORITY; (III) ANY
DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR SUSPENSION BETWEEN ANY LOAN
PARTY AND MV OIL TRUST OR (IV) THE COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT
IN, ANY LITIGATION OR PROCEEDING AFFECTING ANY LOAN PARTY, INCLUDING PURSUANT TO
ANY APPLICABLE ENVIRONMENTAL LAWS;


(C)                                  OF THE OCCURRENCE OF ANY ERISA EVENT;


(D)                                 OF THE RECEIPT OF NET CASH PROCEEDS; AND


(E)                                  OF ANY MATERIAL CHANGE IN ACCOUNTING
POLICIES OR FINANCIAL REPORTING PRACTICES BY BORROWER OR ANY SUBSIDIARY.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

42


--------------------------------------------------------------------------------


6.04                 Payment of Obligations.  Pay and discharge as the same
shall become due and payable, all its obligations and liabilities, including (a)
all tax liabilities, assessments and governmental charges or levies upon it or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party; (b) all lawful claims which,
if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05                 Preservation of Existence, Etc.


(A)                                  PRESERVE, RENEW AND MAINTAIN IN FULL FORCE
AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION EXCEPT IN A TRANSACTION PERMITTED BY
SECTION 7.04 OR 7.05;


(B)                                 TAKE ALL REASONABLE ACTION TO MAINTAIN ALL
RIGHTS, PRIVILEGES, PERMITS, LICENSES AND FRANCHISES NECESSARY OR DESIRABLE IN
THE NORMAL CONDUCT OF ITS BUSINESS, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


(C)                                  PRESERVE OR RENEW ALL OF ITS REGISTERED
PATENTS, TRADEMARKS, TRADE NAMES AND SERVICE MARKS, THE NON-PRESERVATION OF
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

6.06                 Maintenance of Properties.


(A)                                  MAINTAIN, PRESERVE AND PROTECT ALL OF ITS
MATERIAL PROPERTIES AND EQUIPMENT NECESSARY IN THE OPERATION OF ITS BUSINESS IN
GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED;


(B)                                 MAKE ALL NECESSARY REPAIRS THERETO AND
RENEWALS AND REPLACEMENTS THEREOF EXCEPT WHERE THE FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


(C)                                  USE THE STANDARD OF CARE TYPICAL IN THE
INDUSTRY IN THE OPERATION AND MAINTENANCE OF ITS FACILITIES.

6.07                 Maintenance of Insurance.


(A)                                  BORROWER SHALL AT ALL TIMES MAINTAIN (AT
ITS OWN EXPENSE) WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES, NOT
AFFILIATES OF BORROWER, INSURANCE REQUIRED UNDER SECTION 6.7 OF THE OPERATING
AGREEMENT OF BORROWER AS IT EXISTS ON THE DATE HEREOF.  ALL INSURANCE POLICIES
COVERING COLLATERAL SHALL BE ENDORSED (A) TO PROVIDE FOR PAYMENT OF LOSSES TO
ADMINISTRATIVE AGENT AS ITS INTERESTS MAY APPEAR, (B) TO PROVIDE THAT SUCH
POLICIES MAY NOT BE CANCELED OR REDUCED OR AFFECTED IN ANY MATERIAL MANNER FOR
ANY REASON WITHOUT THIRTY (30) DAYS PRIOR NOTICE TO ADMINISTRATIVE AGENT, (C) TO
PROVIDE FOR ANY OTHER MATTERS SPECIFIED IN ANY APPLICABLE SECURITY DOCUMENT OR
WHICH ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE, AND (D) TO PROVIDE FOR
INSURANCE AGAINST FIRE, CASUALTY AND ANY OTHER HAZARDS NORMALLY INSURED AGAINST,
IN THE

43


--------------------------------------------------------------------------------



AMOUNT OF THE FULL VALUE (LESS A REASONABLE DEDUCTIBLE NOT TO EXCEED AMOUNTS
CUSTOMARY IN THE INDUSTRY FOR SIMILARLY SITUATED BUSINESSES AND PROPERTIES) OF
THE PROPERTY INSURED.


(B)                                 EACH POLICY FOR LIABILITY INSURANCE SHALL
PROVIDE FOR ALL LOSSES TO BE PAID ON BEHALF OF ADMINISTRATIVE AGENT (FOR THE
BENEFIT OF LENDERS) AND LOAN PARTIES AS THEIR RESPECTIVE INTERESTS MAY APPEAR,
AND EACH POLICY INSURING LOSS OR DAMAGE TO COLLATERAL SHALL PROVIDE FOR ALL
LOSSES TO BE PAID DIRECTLY TO ADMINISTRATIVE AGENT.  EACH SUCH POLICY SHALL IN
ADDITION (A) NAME THE APPROPRIATE LOAN PARTY AND ADMINISTRATIVE AGENT AND
LENDERS AS INSURED PARTIES THEREUNDER (WITHOUT ANY REPRESENTATION OR WARRANTY BY
OR OBLIGATION UPON ADMINISTRATIVE AGENT OR LENDERS) AS THEIR INTERESTS MAY
APPEAR, (B) CONTAIN THE AGREEMENT BY THE INSURER THAT ANY LOSS THEREUNDER SHALL
BE PAYABLE TO ADMINISTRATIVE AGENT NOTWITHSTANDING ANY ACTION, INACTION OR
BREACH OF REPRESENTATION OR WARRANTY BY ANY LOAN PARTY, (C) PROVIDE THAT THERE
SHALL BE NO RECOURSE AGAINST ADMINISTRATIVE AGENT OR LENDERS FOR PAYMENT OF
PREMIUMS OR OTHER AMOUNTS WITH RESPECT THERETO AND (D) PROVIDE THAT AT LEAST
THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF CANCELLATION OR OF LAPSE SHALL BE
GIVEN TO ADMINISTRATIVE AGENT BY THE INSURER.  EACH LOAN PARTY WILL, IF SO
REQUESTED BY ADMINISTRATIVE AGENT, DELIVER TO ADMINISTRATIVE AGENT ORIGINAL OR
DUPLICATE POLICIES OF SUCH INSURANCE AND, AS OFTEN AS ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST, A REPORT OF A REPUTABLE INSURANCE BROKER WITH RESPECT TO
SUCH INSURANCE.  EACH LOAN PARTY WILL ALSO, AT THE REQUEST OF ADMINISTRATIVE
AGENT, DULY EXECUTE AND DELIVER INSTRUMENTS OF ASSIGNMENT OF SUCH INSURANCE
POLICIES AND CAUSE THE RESPECTIVE INSURERS TO ACKNOWLEDGE NOTICE OF SUCH
ASSIGNMENT.  ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED TO ENFORCE PAYMENT UNDER
ALL SUCH INSURANCE POLICIES AND TO COMPROMISE AND SETTLE ANY CLAIMS THEREUNDER,
IN ITS OWN NAME OR IN THE NAME OF THE LOAN PARTIES.

6.08                 Compliance with Laws.  Comply in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, write, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09                 Books and Records.


(A)                                  MAINTAIN PROPER BOOKS OF RECORD AND
ACCOUNT, IN WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP
CONSISTENTLY APPLIED SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND MATTERS
INVOLVING THE ASSETS AND BUSINESS OF SUCH LOAN PARTY; AND


(B)                                 MAINTAIN SUCH BOOKS OF RECORD AND ACCOUNT IN
MATERIAL CONFORMITY WITH ALL APPLICABLE REQUIREMENTS OF ANY GOVERNMENTAL
AUTHORITY HAVING REGULATORY JURISDICTION OVER SUCH LOAN PARTY.

6.10                 Inspection Rights.  Permit representatives and independent
contractors of Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of Borrower and at such reasonable times during normal business
hours and as often as

44


--------------------------------------------------------------------------------


may be reasonably desired, upon reasonable advance notice to Borrower; provided,
however, that when an Event of Default exists Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.

6.11                 Use of Proceeds.  Use the proceeds of the Borrowing (i) on
the Closing Date to repay or refinance Indebtedness under the Existing Credit
Agreement and cost incurred in connection with the closing of this Agreement and
(ii) at any other time, for work capital purposes, capital expenditures and
other general company purposes not in contravention of any Law or of any Loan
Document.

6.12                 Agreement to Deliver Security Documents.  Each Loan Party
agrees to deliver and to cause each other Loan Party to deliver, to further
secure the Obligations whenever requested by Administrative Agent in its sole
and absolute discretion, deeds of trust, mortgages, chattel mortgages, security
agreements, financing statements and other Security Documents in form and
substance satisfactory to Administrative Agent for the purpose of granting,
confirming, and perfecting first and prior liens or security interests in any
real or personal property of Borrower or any other Loan Parties, including all
Oil and Gas Properties and all MV Oil Trust Units owned by any Loan Party.  Each
Loan Party agrees to deliver and to cause each other Loan Party to deliver,
whenever requested by Administrative Agent, in its sole and absolute discretion,
transfer orders or letters in lieu thereof with respect to the production and
proceeds of production from the Collateral, in form and substance satisfactory
to Administrative Agent.

6.13                 Production Proceeds.  Notwithstanding that, by the terms of
the various Security Documents, Loan Parties are and will be assigning to
Administrative Agent and Lenders all of the “Production Proceeds” (as defined
therein) accruing to the property covered thereby, so long as no Default has
occurred Loan Parties may continue to receive from the purchasers of production
all such Production Proceeds, subject, however, to the Liens created under the
Security Documents, which Liens are hereby affirmed and ratified.  Upon the
occurrence of a Default, Administrative Agent and Lenders may exercise all
rights and remedies granted under the Security Documents, including the right to
obtain possession of all Production Proceeds then held by Loan Parties or to
receive directly from the purchasers of production all other Production
Proceeds.  In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent or Lenders to collect directly any such Production Proceeds
constitute in any way a waiver, remission or release of any of their rights
under the Security Documents, nor shall any release of any Production Proceeds
by Administrative Agent or Lenders to Loan Parties constitute a waiver,
remission, or release of any other Production Proceeds or of any rights of
Administrative Agent or Lenders to collect other Production Proceeds thereafter.

6.14                 Mortgaged Property Covenants.


(A)                                  LEASES AND CONTRACTS; PERFORMANCE OF
OBLIGATIONS.   EXCEPT TO THE EXTENT DISPOSED OF (INCLUDING ABANDONMENT) PURSUANT
TO SECTION 7.05(F), EACH LOAN PARTY WILL MAINTAIN IN FULL FORCE AND EFFECT ALL
OIL, GAS OR MINERAL LEASES, CONTRACTS, SERVITUDES AND OTHER AGREEMENTS FORMING A
PART OF ANY OIL AND GAS PROPERTY, TO THE EXTENT THE SAME COVER OR OTHERWISE
RELATE TO SUCH OIL AND GAS PROPERTY, AND EACH LOAN PARTY WILL TIMELY PERFORM ALL
OF ITS OBLIGATIONS

45


--------------------------------------------------------------------------------



THEREUNDER.  EACH LOAN PARTY WILL PROMPTLY NOTIFY ADMINISTRATIVE AGENT OF ANY
CLAIM (OR ANY CONCLUSION BY SUCH LOAN PARTY) THAT SUCH LOAN PARTY IS OBLIGATED
TO ACCOUNT FOR ANY ROYALTIES, OR OVERRIDING ROYALTIES OR OTHER PAYMENTS OUT OF
PRODUCTION, ON A BASIS (OTHER THAN DELIVERY IN KIND) LESS FAVORABLE TO SUCH LOAN
PARTY THAN PROCEEDS RECEIVED BY LOAN PARTY (CALCULATED AT THE WELL) FROM SALE OF
PRODUCTION.


(B)                                 REPRESENTATION TO CONTINUE TO BE TRUE.  EACH
LOAN PARTY WILL CARRY OUT ITS SALES OF PRODUCTION, WILL OPERATE THE OIL AND GAS
PROPERTIES, AND WILL OTHERWISE DEAL WITH THE OIL AND GAS PROPERTIES AND THE
PRODUCTION, IN SUCH A WAY THAT THE REPRESENTATIONS AND WARRANTIES IN SECTIONS
5.18, 5.19 AND 5.20 REMAIN TRUE AND CORRECT AT, AND AS OF, ALL TIMES THAT THIS
AGREEMENT IS IN EFFECT (AND NOT JUST AT, AND AS OF, THE TIMES SUCH
REPRESENTATIONS AND WARRANTIES ARE MADE).

6.15                 Guaranties of Borrower’s Subsidiaries.  Each Subsidiary of
Borrower now existing or created, acquired or coming into existence after the
date hereof shall, promptly upon request by Administrative Agent, execute and
deliver to Administrative Agent a supplement to the Guaranty in the form
attached thereto guaranteeing the timely repayment of the Obligations and the
due and punctual performance of the obligations of Borrower hereunder.  Borrower
will cause each of its Subsidiaries to deliver to Administrative Agent,
simultaneously with its delivery of such a supplement, written evidence
satisfactory to Administrative Agent and its counsel that such Subsidiary has
taken all company action necessary to duly approve and authorize its execution,
delivery and performance of such guaranty and any other documents which it is
required to execute.

6.16                 Environmental Matters; Environmental Reviews.


(A)                                  EACH LOAN PARTY WILL COMPLY IN ALL MATERIAL
RESPECTS WITH ALL ENVIRONMENTAL LAWS NOW OR HEREAFTER APPLICABLE TO SUCH LOAN
PARTY, AS WELL AS ALL CONTRACTUAL OBLIGATIONS AND AGREEMENTS WITH RESPECT TO
ENVIRONMENTAL REMEDIATION OR OTHER ENVIRONMENTAL MATTERS, AND SHALL OBTAIN, AT
OR PRIOR TO THE TIME REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS, ALL
ENVIRONMENTAL, HEALTH AND SAFETY PERMITS AND OTHER AUTHORIZATIONS NECESSARY FOR
ITS OPERATIONS AND WILL MAINTAIN SUCH AUTHORIZATIONS IN FULL FORCE AND EFFECT. 
NO LOAN PARTY WILL DO ANYTHING OR PERMIT ANYTHING TO BE DONE WHICH WILL SUBJECT
ANY OF ITS PROPERTIES TO ANY REMEDIAL OBLIGATIONS UNDER, OR RESULT IN
NONCOMPLIANCE WITH APPLICABLE PERMITS ISSUED UNDER, ANY APPLICABLE ENVIRONMENTAL
LAWS, ASSUMING DISCLOSURE TO THE APPLICABLE GOVERNMENTAL AUTHORITIES OF ALL
RELEVANT FACTS, CONDITIONS AND CIRCUMSTANCES.  UPON ADMINISTRATIVE AGENT’S
REASONABLE REQUEST, AT ANY TIME (BUT NOT IN EXCESS OF ONE INSPECTION CONDUCTED
AT BORROWER’S EXPENSE HEREUNDER DURING ANY 18 CONSECUTIVE MONTH PERIOD),
BORROWER WILL PROVIDE AT ITS OWN EXPENSE AN ENVIRONMENTAL INSPECTION OF ANY OF
THE LOAN PARTIES’ MATERIAL REAL PROPERTIES AND AUDIT OF THEIR ENVIRONMENTAL
COMPLIANCE PROCEDURES AND PRACTICES, IN EACH CASE FROM AN ENGINEERING OR
CONSULTING FIRM APPROVED BY ADMINISTRATIVE AGENT.


(B)                                 BORROWER WILL PROMPTLY FURNISH TO
ADMINISTRATIVE AGENT ALL WRITTEN NOTICES OF VIOLATION, ORDERS, CLAIMS,
CITATIONS, COMPLAINTS, PENALTY ASSESSMENTS, SUITS OR OTHER PROCEEDINGS RECEIVED
BY ANY LOAN PARTY, OR OF WHICH BORROWER OTHERWISE HAS NOTICE, PENDING OR
THREATENED AGAINST ANY LOAN PARTY BY ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO
ANY ALLEGED VIOLATION OF OR NON-COMPLIANCE WITH ANY ENVIRONMENTAL LAWS OR ANY
PERMITS OR OTHER AUTHORIZATIONS IN

46


--------------------------------------------------------------------------------



CONNECTION WITH ANY LOAN PARTY’S OWNERSHIP OR USE OF ITS PROPERTIES OR THE
OPERATION OF ITS BUSINESS THAT MIGHT RESULT IN A LOAN PARTY BEING LIABLE FOR
$50,000 OR MORE.


(C)                                  BORROWER WILL PROMPTLY FURNISH TO
ADMINISTRATIVE AGENT ALL REQUESTS FOR INFORMATION, NOTICES OF CLAIM, DEMAND
LETTERS, AND OTHER NOTIFICATIONS, RECEIVED BY BORROWER IN CONNECTION WITH ANY
LOAN PARTY’S OWNERSHIP OR USE OF ITS PROPERTIES OR THE CONDUCT OF ITS BUSINESS,
RELATING TO POTENTIAL RESPONSIBILITY WITH RESPECT TO ANY INVESTIGATION OR
CLEAN-UP OF HAZARDOUS MATERIAL AT ANY LOCATION THAT MIGHT RESULT IN A LOAN PARTY
BEING LIABLE FOR $50,000 OR MORE.

6.17                 MV Oil Trust.  Borrower shall at all times comply in all
material respect with its obligations under each of the MV Oil Trust Documents.

ARTICLE VII.  NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, no Loan Party shall,
directly or indirectly:

7.01                 Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than Permitted Liens.

7.02                 Investments.  Make any Investments, except:


(A)                                  INVESTMENTS HELD BY A LOAN PARTY IN THE
FORM OF CASH EQUIVALENTS OR SHORT-TERM MARKETABLE DEBT SECURITIES OR MARKETABLE
OBLIGATIONS, MATURING WITHIN TWELVE MONTHS AFTER ACQUISITION THEREOF, ISSUED OR
UNCONDITIONALLY GUARANTEED BY THE UNITED STATES OF AMERICA OR AN INSTRUMENTALITY
OR AGENCY THEREOF AND ENTITLED TO THE FULL FAITH AND CREDIT OF THE UNITED STATES
OF AMERICA;


(B)                                 ADVANCES TO OFFICERS, DIRECTORS AND
EMPLOYEES OF LOAN PARTIES IN AN AGGREGATE AMOUNT NOT TO EXCEED $100,000 AT ANY
TIME OUTSTANDING, FOR TRAVEL, ENTERTAINMENT, RELOCATION AND ANALOGOUS ORDINARY
BUSINESS PURPOSES;


(C)                                  INVESTMENTS OF HOLDERS IN BORROWER,
INVESTMENTS OF BORROWER IN ANY WHOLLY-OWNED SUBSIDIARY THAT IS A GUARANTOR AND
INVESTMENTS OF ANY WHOLLY-OWNED SUBSIDIARY OF BORROWER IN BORROWER OR IN ANOTHER
WHOLLY-OWNED SUBSIDIARY OF BORROWER;


(D)                                 INVESTMENTS CONSISTING OF EXTENSIONS OF
CREDIT IN THE NATURE OF ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE
GRANT OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS, AND INVESTMENTS
RECEIVED IN SATISFACTION OR PARTIAL SATISFACTION THEREOF FROM FINANCIALLY
TROUBLED ACCOUNT DEBTORS TO THE EXTENT REASONABLY NECESSARY IN ORDER TO PREVENT
OR LIMIT LOSS;


(E)                                  GUARANTEES PERMITTED BY SECTION 7.03; AND


(F)                                    INVESTMENTS IN TRUST UNITS.

47


--------------------------------------------------------------------------------


7.03                 Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:


(A)                                  INDEBTEDNESS UNDER THE LOAN DOCUMENTS;


(B)                                 GUARANTEES OF HOLDERS, BORROWER OR ANY
SUBSIDIARY IN RESPECT OF INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF BORROWER
OR ANY WHOLLY-OWNED SUBSIDIARY;


(C)                                  OBLIGATIONS (CONTINGENT OR OTHERWISE) OF
BORROWER OR ANY SUBSIDIARY EXISTING OR ARISING UNDER ANY SWAP CONTRACT, PROVIDED
THAT (I) SUCH OBLIGATIONS ARE (OR WERE) ENTERED INTO BY SUCH PERSON IN THE
ORDINARY COURSE OF BUSINESS FOR THE PURPOSE OF DIRECTLY MITIGATING RISKS
ASSOCIATED WITH LIABILITIES, COMMITMENTS, INVESTMENTS, ASSETS, OR PROPERTY HELD
OR REASONABLY ANTICIPATED BY SUCH PERSON, OR CHANGES IN THE VALUE OF SECURITIES
ISSUED BY SUCH PERSON, AND NOT FOR PURPOSES OF SPECULATION OR TAKING A “MARKET
VIEW;” (II) SUCH SWAP CONTRACT DOES NOT CONTAIN ANY PROVISION EXONERATING THE
NON-DEFAULTING PARTY FROM ITS OBLIGATION TO MAKE PAYMENTS ON OUTSTANDING
TRANSACTIONS TO THE DEFAULTING PARTY; (III) AND SUCH SWAP CONTRACT DOES NOT
VIOLATE THE TERMS OF SECTION 7.11;


(D)                                 INDEBTEDNESS OF HOLDERS TO BORROWER
SUBORDINATED TO THE INDEBTEDNESS UNDER THE LOAN DOCUMENTS IN FORM AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT; AND


(E)                                  INDEBTEDNESS TO AFFILIATES IN AN AGGREGATE
AMOUNT NOT TO EXCEED $100,000.

7.04                 Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:


(A)                                  ANY SUBSIDIARY OF BORROWER MAY MERGE WITH
(I) BORROWER, PROVIDED THAT BORROWER SHALL BE THE CONTINUING OR SURVIVING
PERSON, OR (II) ANY ONE OR MORE OTHER SUBSIDIARIES OF BORROWER, PROVIDED THAT
WHEN ANY WHOLLY-OWNED SUBSIDIARY IS MERGING WITH ANOTHER SUBSIDIARY, THE
WHOLLY-OWNED SUBSIDIARY SHALL BE THE CONTINUING OR SURVIVING PERSON, AND,
PROVIDED FURTHER THAT IF A GUARANTOR IS MERGING WITH ANOTHER SUBSIDIARY, THE
GUARANTOR SHALL BE THE SURVIVING PERSON; AND


(B)                                 ANY SUBSIDIARY OF BORROWER MAY DISPOSE OF
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE)
TO BORROWER OR TO ANOTHER SUBSIDIARY OF BORROWER; PROVIDED THAT IF THE
TRANSFEROR IN SUCH A TRANSACTION IS A WHOLLY-OWNED SUBSIDIARY, THEN THE
TRANSFEREE MUST EITHER BE BORROWER OR A WHOLLY-OWNED SUBSIDIARY AND, PROVIDED
FURTHER THAT IF THE TRANSFEROR OF SUCH ASSETS IS A GUARANTOR, THE TRANSFEREE
MUST EITHER BE BORROWER OR A GUARANTOR.

7.05                 Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:


(A)                                  DISPOSITIONS OF OBSOLETE OR WORN OUT
PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF
BUSINESS;

48


--------------------------------------------------------------------------------



(B)                                 DISPOSITIONS OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS;


(C)                                  DISPOSITIONS OF EQUIPMENT TO THE EXTENT
THAT (I) SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF
SIMILAR REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE
REASONABLY PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;


(D)                                 DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY
OF BORROWER TO BORROWER OR TO A WHOLLY-OWNED SUBSIDIARY OF BORROWER; PROVIDED
THAT IF THE TRANSFEROR OF SUCH PROPERTY IS A GUARANTOR, THE TRANSFEREE THEREOF
MUST EITHER BE BORROWER OR A GUARANTOR;


(E)                                  DISPOSITIONS PERMITTED BY SECTION 7.04;


(F)                                    DISPOSITIONS OF INTERESTS IN OIL AND GAS
LEASES, OR PORTIONS THEREOF (IF RELEASED OR ABANDONED BUT NOT OTHERWISE SOLD OR
TRANSFERRED), SO LONG AS NO WELL SITUATED ON ANY SUCH LEASE, OR LOCATED ON ANY
UNIT CONTAINING ALL OR ANY PART THEREOF, IS CAPABLE (OR IS SUBJECT TO BEING MADE
CAPABLE THROUGH COMMERCIALLY FEASIBLE OPERATIONS) OF PRODUCING OIL, GAS OR OTHER
HYDROCARBONS OR MINERALS IN COMMERCIAL QUANTITIES;


(G)                                 DISPOSITIONS CONTEMPLATED BY THE VAP-I
EQUITY REPURCHASE, AND DISPOSITIONS OF TRUST UNITS TO A PERSON WHO IS NOT AN
AFFILIATE FOR CASH OR CASH EQUIVALENTS;


(H)                                 DISPOSITIONS OF OIL AND GAS PROPERTIES THAT
ARE SOLD FOR FAIR CONSIDERATION TO A PERSON WHO IS NOT AN AFFILIATE, PROVIDED
THAT (I) THE MAXIMUM AGGREGATE AMOUNT OF SUCH SALES IN ANY CALENDAR YEAR IS
LIMITED TO OIL AND GAS PROPERTIES THAT ACCOUNT FOR NO MORE THAN 10% OF THE
AGGREGATE OIL AND GAS PROPERTIES AT THE BEGINNING OF SUCH CALENDAR YEAR, (II) AT
LEAST 90% OF THE CONSIDERATION RECEIVED IN CONNECTION WITH SUCH SALES MUST BE IN
CASH OR CASH EQUIVALENTS; AND (III) PRIOR TO AND AFTER GIVING EFFECT TO ANY SUCH
SALE NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST; AND


(I)                                     IN THE EVENT THAT LESS THAN 1,125,000 OF
TRUST UNITS ARE SOLD BY VAP-I OR MV ENERGY AS “ADDITIONAL UNITS” TO THE
UNDERWRITERS AS PROVIDED FOR IN THE UNDERWRITING AGREEMENT, THEN TRUST UNITS
HELD BY VAP-I OR MV ENERGY EQUAL TO 1,125,000 MINUS THE NUMBER OF ADDITIONAL
UNITS THAT ARE SO SOLD, IF ANY, BY VAP-I MAY BE DISPOSED OF TO HOLDERS OF EQUITY
INTERESTS IN VAP-I AS PART OF THE CONSIDERATION FOR THE VAP-I EQUITY REPURCHASE;


PROVIDED, HOWEVER, THAT ANY DISPOSITION PURSUANT TO CLAUSES (A) THROUGH (H)
SHALL BE FOR FAIR MARKET VALUE.

No Loan Party will abandon or consent to the abandonment of, any oil or gas well
constituting Collateral so long as such well is capable (or is subject to being
made capable through drilling, reworking or other operations which it would be
commercially feasible to conduct) of producing oil, gas, or other hydrocarbons
or other minerals in commercial quantities (as determined without considering
the effect of any Mortgage).  No Loan Party will elect not to participate in a
proposed operation on any oil and gas property constituting Collateral where the
effect of such election would be the forfeiture either temporarily (e.g., until
a certain sum of money is received out of the forfeited interest) or permanently
of any interest in the Collateral.

49


--------------------------------------------------------------------------------


7.06                 Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, or issue or sell any Equity Interests, except that, so long
as no Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:


(A)                                  EACH SUBSIDIARY OF BORROWER MAY MAKE
RESTRICTED PAYMENTS TO BORROWER AND ANY OTHER PERSON THAT OWNS AN EQUITY
INTEREST IN SUCH SUBSIDIARY, RATABLY ACCORDING TO THEIR RESPECTIVE HOLDINGS OF
THE TYPE OF EQUITY INTEREST IN RESPECT OF WHICH SUCH RESTRICTED PAYMENT IS BEING
MADE;


(B)                                 BORROWER AND EACH SUBSIDIARY MAY PURCHASE,
REDEEM OR OTHERWISE ACQUIRE EQUITY INTERESTS ISSUED BY IT WITH THE PROCEEDS
RECEIVED FROM THE SUBSTANTIALLY CONCURRENT ISSUE OF NEW SHARES OF ITS COMMON
STOCK OR OTHER COMMON EQUITY INTERESTS;


(C)                                  BORROWER MAY MAKE PERMITTED TAX
DISTRIBUTIONS TO HOLDERS AND HOLDERS MAY MAKE PERMITTED TAX DISTRIBUTIONS TO THE
HOLDERS OF THEIR RESPECTIVE EQUITY INTERESTS; AND


(D)                                 BORROWER AND GUARANTORS MAY EFFECT THE
CLOSING TRANSACTIONS, INCLUDING THE VAP-I EQUITY REPURCHASE.

7.07                 Change in Nature of Business.  Engage in any material line
of business substantially different from those lines of business conducted by
such Loan Party on the date hereof or any business substantially related or
incidental thereto.

7.08                 Transactions with Affiliates.  Enter into any transaction
of any kind with any Affiliate of such Loan Party, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Loan Party as would be obtainable by such
Loan Party at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (a) transactions between or among Borrower and its Subsidiaries or between
and among Subsidiaries of Borrower or (b) transactions provided for in the MV
Oil Trust Documents.

7.09                 Burdensome Agreements.  Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary of Borrower to make Restricted Payments
to Borrower or to otherwise transfer property to Borrower, (ii) of any
Subsidiary of Borrower to Guarantee the Indebtedness of Borrower or (iii) of any
Loan Party to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person.

7.10                 Use of Proceeds.  Use the proceeds of any Borrowing,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of

50


--------------------------------------------------------------------------------


purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

7.11                 Hedging Contracts.  No Loan Party will be a party to or in
any manner be liable on any Swap Contract except:


(A)                                  SWAP CONTRACTS EXISTING ON THE DATE HEREOF.


(B)                                 SWAP CONTRACTS ENTERED INTO WITH THE PURPOSE
AND EFFECT OF FIXING PRICES ON PROJECTED OIL AND GAS PRODUCTION FOR PRODUCTION
EXPECTED TO BE PRODUCED NO MORE THAN 36 MONTHS IN THE FUTURE THAT DOES NOT IN
THE AGGREGATE EXCEED NINETY FIVE PERCENT (95%) OF THE AGGREGATE PROJECTED OIL
AND GAS PRODUCTION FOR SUCH PERIOD; PROVIDED THAT THE AGGREGATE PRODUCTION
COVERED BY ALL SUCH CONTRACTS FOR ANY SINGLE MONTH DOES NOT IN THE AGGREGATE
EXCEED NINETY FIVE PERCENT (95%) OF THE AGGREGATE PROJECTED OIL AND GAS
PRODUCTION ANTICIPATED TO BE SOLD IN THE ORDINARY COURSE OF THE LOAN PARTIES’
BUSINESSES FOR SUCH MONTH.


(C)                                  OTHER THAN LENDER SWAP OBLIGATIONS, NO SWAP
CONTRACT SHALL REQUIRE ANY LOAN PARTY TO PUT UP MONEY, ASSETS, OR OTHER SECURITY
AGAINST THE EVENT OF ITS NONPERFORMANCE PRIOR TO ACTUAL DEFAULT BY SUCH LOAN
PARTY IN PERFORMING ITS OBLIGATIONS THEREUNDER EXCEPT FOR SWAP CONTRACTS ENTERED
INTO PRIOR TO THE DATE HEREOF, AND EACH SUCH CONTRACT (EXCEPT FOR CONTRACTS WITH
SEMCRUDE, L.P. ENTERED PRIOR TO THE DATE HEREOF) IS WITH A COUNTERPARTY OR HAS A
GUARANTOR OF THE OBLIGATION OF THE COUNTERPARTY WHO (UNLESS SUCH COUNTERPARTY IS
A LENDER OR ONE OF ITS AFFILIATES) AT THE TIME THE CONTRACT IS MADE HAS
LONG-TERM OBLIGATIONS RATED AA OR AA2 OR BETTER, RESPECTIVELY, BY EITHER RATING
AGENCY.


(D)                                 CONTRACTS ENTERED INTO BY A LOAN PARTY WITH
THE PURPOSE AND EFFECT OF FIXING INTEREST RATES ON A PRINCIPAL AMOUNT OF
INDEBTEDNESS OF SUCH LOAN PARTY THAT IS ACCRUING INTEREST AT A VARIABLE RATE,
PROVIDED THAT (I) AT THE TIME SUCH HEDGING CONTRACT IS ENTERED INTO, THE
AGGREGATE NOTIONAL AMOUNT OF SUCH CONTRACTS DOES NOT EXCEED FIFTY PERCENT (50%)
OF THE ANTICIPATED OUTSTANDING PRINCIPAL BALANCE OF THE INDEBTEDNESS TO BE
HEDGED BY SUCH CONTRACTS OR AN AVERAGE OF SUCH PRINCIPAL BALANCES CALCULATED
USING A GENERALLY ACCEPTED METHOD OF MATCHING INTEREST SWAP CONTRACTS TO
DECLINING PRINCIPAL BALANCES, (II) THE FLOATING RATE INDEX OF EACH SUCH CONTRACT
GENERALLY MATCHES THE INDEX USED TO DETERMINE THE FLOATING RATES OF INTEREST ON
THE CORRESPONDING INDEBTEDNESS TO BE HEDGED BY SUCH CONTRACT AND (III) EACH SUCH
CONTRACT IS WITH A COUNTERPARTY OR HAS A GUARANTOR OF THE OBLIGATION OF THE
COUNTERPARTY WHO (UNLESS SUCH COUNTERPARTY IS A LENDER OR ONE OF ITS AFFILIATES)
AT THE TIME THE CONTRACT IS MADE HAS LONG-TERM OBLIGATIONS RATED AA OR AA2 OR
BETTER, RESPECTIVELY, BY EITHER RATING AGENCY.

51


--------------------------------------------------------------------------------


7.12                 Consolidated Fixed Charge Coverage Ratio.  Borrower will
not permit the Consolidated Fixed Charge Coverage Ratio for any period of four
consecutive Fiscal Quarters to be less than 1.25 to 1.0, calculated as of the
end of each Fiscal Quarter ending after the date of this Agreement.

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES

8.01                 Events of Default.  Any of the following shall constitute
an Event of Default:


(A)                                  NON-PAYMENT.  BORROWER OR ANY OTHER LOAN
PARTY FAILS TO PAY (I) WHEN AND AS REQUIRED TO BE PAID HEREIN ANY LOAN, OR (II)
WITHIN THREE (3) BUSINESS DAYS AFTER THE SAME BECOMES DUE, ANY INTEREST ON ANY
LOAN, OR ANY FEE DUE HEREUNDER, OR (III) WITHIN THREE (3) DAYS AFTER THE SAME
BECOMES DUE, ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT; OR


(B)                                 SPECIFIC COVENANTS.  ANY LOAN PARTY FAILS TO
PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF
SECTION 6.03, 6.05, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15 OR 6.16 OR ARTICLE VII;
OR


(C)                                  OTHER DEFAULTS.  BORROWER OR ANY OTHER LOAN
PARTY FAILS TO PERFORM OR OBSERVE ANY OTHER COVENANT OR AGREEMENT (NOT SPECIFIED
IN SUBSECTION (A) OR (B) ABOVE) CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE
PERFORMED OR OBSERVED AND SUCH FAILURE CONTINUES FOR 30 DAYS OR ANY DEFAULT OR
EVENT OF DEFAULT OCCURS UNDER ANY OTHER LOAN DOCUMENT; OR


(D)                                 REPRESENTATIONS AND WARRANTIES.  ANY
REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE
BY OR ON BEHALF OF BORROWER OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER LOAN
DOCUMENT, OR IN ANY DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL
BE INCORRECT OR MISLEADING WHEN MADE OR DEEMED MADE; OR


(E)                                  CROSS-DEFAULT.  (I) ANY LOAN PARTY OR ANY
OF ITS SUBSIDIARIES (A) FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED
MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF
ANY INDEBTEDNESS OR GUARANTEE (OTHER THAN INDEBTEDNESS HEREUNDER AND
INDEBTEDNESS UNDER SWAP CONTRACTS) HAVING AN AGGREGATE PRINCIPAL AMOUNT
(INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS AND INCLUDING AMOUNTS OWING TO
ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN
THE THRESHOLD AMOUNT, OR (B) FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR
CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR GUARANTEE OR CONTAINED IN ANY
INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER
EVENT OCCURS, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO
PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR THE BENEFICIARY OR
BENEFICIARIES OF SUCH GUARANTEE (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER
OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE
IF REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE OR TO BE
REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN
OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE,
PRIOR TO ITS STATED MATURITY, OR SUCH GUARANTEE TO BECOME PAYABLE OR CASH
COLLATERAL IN RESPECT THEREOF TO BE DEMANDED; OR (II) THERE OCCURS UNDER ANY
SWAP CONTRACT AN EARLY TERMINATION DATE (AS DEFINED IN SUCH SWAP CONTRACT)
RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER SUCH SWAP CONTRACT AS TO WHICH
SUCH

52


--------------------------------------------------------------------------------



LOAN PARTY OR ANY SUBSIDIARY IS THE DEFAULTING PARTY (AS DEFINED IN SUCH SWAP
CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO DEFINED) UNDER SUCH SWAP CONTRACT
AS TO WHICH SUCH LOAN PARTY OR SUBSIDIARY IS AN AFFECTED PARTY (AS SO DEFINED)
AND, IN EITHER EVENT, THE SWAP TERMINATION VALUE OWED BY SUCH LOAN PARTY OR SUCH
SUBSIDIARY AS A RESULT THEREOF IS GREATER THAN THE THRESHOLD AMOUNT; OR


(F)                                    INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN
PARTY OR ANY SUBSIDIARY INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY
PROCEEDING UNDER ANY DEBTOR RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE BENEFIT
OF CREDITORS; OR APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER,
TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER
FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS PROPERTY; OR ANY RECEIVER,
TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS
APPOINTED WITHOUT THE APPLICATION OR CONSENT OF SUCH PERSON AND THE APPOINTMENT
CONTINUES UNDISCHARGED OR UNSTAYED FOR 60 CALENDAR DAYS; OR ANY PROCEEDING UNDER
ANY DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART
OF ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES
UNDISMISSED OR UNSTAYED FOR 60 CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED
IN ANY SUCH PROCEEDING; OR


(G)                                 INABILITY TO PAY DEBTS; ATTACHMENT.  (I) ANY
LOAN PARTY OR ANY SUBSIDIARY BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY
OR FAILS GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR
WARRANT OF ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED
AGAINST ALL OR ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT
RELEASED, VACATED OR FULLY BONDED WITHIN 30 DAYS AFTER ITS ISSUE OR LEVY; OR


(H)                                 JUDGMENTS.  THERE IS ENTERED AGAINST ANY
LOAN PARTY OR ANY SUBSIDIARY (I) A FINAL JUDGMENT OR ORDER FOR THE PAYMENT OF
MONEY IN AN AGGREGATE AMOUNT EXCEEDING THE THRESHOLD AMOUNT (TO THE EXTENT NOT
COVERED BY INDEPENDENT THIRD-PARTY INSURANCE AS TO WHICH THE INSURER DOES NOT
DISPUTE COVERAGE), OR (II) ANY ONE OR MORE NON-MONETARY FINAL JUDGMENTS THAT
HAVE, OR COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE,
A MATERIAL ADVERSE EFFECT AND, IN EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE
COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD
OF 10 CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY
REASON OF A PENDING APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR


(I)                                     ERISA.  (I) AN ERISA EVENT OCCURS WITH
RESPECT TO A PENSION PLAN OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF ANY LOAN PARTY UNDER TITLE IV
OF ERISA TO THE PENSION PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE
AMOUNT IN EXCESS OF THE THRESHOLD AMOUNT, OR (II) ANY LOAN PARTY OR ANY ERISA
AFFILIATE FAILS TO PAY WHEN DUE, AFTER THE EXPIRATION OF ANY APPLICABLE GRACE
PERIOD, ANY INSTALLMENT PAYMENT WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER
SECTION 4201 OF ERISA UNDER A MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN
EXCESS OF THE THRESHOLD AMOUNT; OR


(J)                                     INVALIDITY OF LOAN DOCUMENTS.  ANY LOAN
DOCUMENT OR ANY PROVISION THEREOF, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY
AND FOR ANY REASON OTHER THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR
SATISFACTION IN FULL OF ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND
EFFECT; OR ANY LOAN PARTY OR ANY OTHER PERSON CONTESTS IN ANY MANNER THE
VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR ANY PROVISION THEREOF; OR ANY
LOAN PARTY DENIES THAT IT HAS ANY OR

53


--------------------------------------------------------------------------------



FURTHER LIABILITY OR OBLIGATION UNDER ANY LOAN DOCUMENT, OR PURPORTS TO REVOKE,
TERMINATE OR RESCIND ANY LOAN DOCUMENT OR ANY PROVISION THEREOF; OR


(K)                                  CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE
OF CONTROL; OR


(L)                                     MATERIAL ADVERSE EFFECT.  THERE OCCURS
ANY EVENT OF CIRCUMSTANCE THAT HAS A MATERIAL ADVERSE EFFECT.

8.02                 Remedies Upon Event of Default.  If any Event of Default
occurs and is continuing, Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(A)                                  DECLARE THE COMMITMENT OF EACH LENDER TO
MAKE LOANS TO BE TERMINATED, WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE
TERMINATED;


(B)                                 DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL
OUTSTANDING LOANS, ALL INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER
AMOUNTS OWING OR PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE
IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY BORROWER; AND


(C)                                  EXERCISE ON BEHALF OF ITSELF AND THE
LENDERS ALL RIGHTS AND REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN
DOCUMENTS;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of Agent or any Lender.

8.03                 Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable as set forth in the proviso to Section 8.02), any
amounts received on account of the Obligations shall be applied by Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Agent (including fees and time charges for attorneys
who may be employees of Agent) and amounts payable under Article III) payable to
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal interest) payable to Lenders
(including fees, charges and disbursements of counsel to the respective Lenders
(including fees and time charges for attorneys who may be employees of any
Lender) and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

54


--------------------------------------------------------------------------------


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and to the Lender Swap Obligations, ratably among Lenders
and the Lender Counterparties in proportion to the respective amounts described
in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

ARTICLE IX.  ADMINISTRATIVE AGENT

9.01                 Appointment and Authorization of Administrative Agent. 
Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as Administrative Agent hereunder and under the other Loan Documents and
authorizes Agent to take such actions on its behalf and to exercise such powers
as are delegated to Agent by the terms hereof and thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of Agent and the Lenders, and neither
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

9.02                 Rights as a Lender.  The Person serving as Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not Agent hereunder
and without any duty to account therefor to Lenders.

9.03                 Exculpatory Provisions.  Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, Agent:


(A)                                  SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR
OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS
CONTINUING;


(B)                                 SHALL NOT HAVE ANY DUTY TO TAKE ANY
DISCRETIONARY ACTION OR EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY
RIGHTS AND POWERS EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
THAT AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE REQUIRED
LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY
PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT AGENT SHALL
NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS OPINION OR THE OPINION OF ITS
COUNSEL, MAY EXPOSE AGENT TO LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT
OR APPLICABLE LAW; AND

55


--------------------------------------------------------------------------------



(C)                                  SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH
HEREIN AND IN THE OTHER LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT
BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO BORROWER OR
ANY OF ITS AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING
AS AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


(D)                                 AGENT SHALL NOT BE LIABLE FOR ANY ACTION
TAKEN OR NOT TAKEN BY IT (I) WITH THE CONSENT OR AT THE REQUEST OF THE REQUIRED
LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
NECESSARY, OR AS AGENT SHALL BELIEVE IN GOOD FAITH SHALL BE NECESSARY, UNDER THE
CIRCUMSTANCES AS PROVIDED IN SECTIONS 8.02 AND 10.01) OR (II) IN THE ABSENCE OF
ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  AGENT SHALL BE DEEMED NOT TO
HAVE KNOWLEDGE OF ANY DEFAULT UNLESS AND UNTIL WRITTEN NOTICE DESCRIBING SUCH
DEFAULT IS GIVEN TO AGENT BY BORROWER OR A LENDER.  AGENT SHALL NOT BE
RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN OR INQUIRE INTO (I) ANY STATEMENT,
WARRANTY OR REPRESENTATION MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, (II) THE CONTENTS OF ANY CERTIFICATE, REPORT OR OTHER
DOCUMENT DELIVERED HEREUNDER OR THEREUNDER OR IN CONNECTION HEREWITH OR
THEREWITH, (III) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS,
AGREEMENTS OR OTHER TERMS OR CONDITIONS SET FORTH HEREIN OR THEREIN OR THE
OCCURRENCE OF ANY DEFAULT, (IV) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS OR
GENUINENESS OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT,
INSTRUMENT OR DOCUMENT OR (V) THE SATISFACTION OF ANY CONDITION SET FORTH IN
ARTICLE IV OR ELSEWHERE HEREIN, OTHER THAN TO CONFIRM RECEIPT OF ITEMS EXPRESSLY
REQUIRED TO BE DELIVERED TO AGENT.

9.04                 Reliance by Administrative Agent.  Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, Agent may
presume that such condition is satisfactory to such Lender unless Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05                 Delegation of Duties.  Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by Agent.  Agent and
any such sub agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

9.06                 Resignation of Agent.  Agent may at any time give notice of
its resignation to Lenders and Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be a bank with an

56


--------------------------------------------------------------------------------


office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of Lenders, appoint a successor Agent meeting the qualifications set
forth above; provided that if Agent shall notify Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by Agent on behalf of the Lenders under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this Section.  Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section).  The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor. 
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

9.07                 Non-Reliance on Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon Agent or any other Lender or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

9.08                 No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, no Lender holding a title listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as Agent or a
Lender hereunder.

9.09                 Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

57


--------------------------------------------------------------------------------



(A)                                  TO FILE AND PROVE A CLAIM FOR THE WHOLE
AMOUNT OF THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS
AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER
DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF AGENT
AND THE LENDERS (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF AGENT AND THE LENDERS AND THEIR RESPECTIVE AGENTS
AND COUNSEL AND ALL OTHER AMOUNTS DUE AGENT AND THE LENDERS UNDER SECTIONS 2.09
AND 10.04) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND


(B)                                 TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to Lenders, to pay to Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Agent and its agents and counsel, and any other amounts due Agent under
Sections 2.09 and 10.04.  Nothing contained herein shall be deemed to authorize
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize Agent to vote in respect
of the claim of any Lender in any such proceeding.

9.10                 Guaranty Matters.  Each Lender hereby irrevocably
authorizes Agent, at its option and in its discretion, to release any Guarantor
from its obligations under the Guaranty if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder.  Upon request by Agent at any
time, each Lender will confirm in writing Agent’s authority to enter into the
transactions described in this Section 9.10.

9.11                 Collateral Matters.  (a)  Each Lender hereby irrevocably
authorizes and directs Agent to enter into the Collateral Documents for the
benefit of such Lender.  Each Lender hereby agrees, and each holder of any Note
by the acceptance thereof will be deemed to agree, that, except as otherwise set
forth in Section 10.01, any action taken by the Required Lenders, in accordance
with the provisions of this Agreement or the Collateral Documents, and the
exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  Agent is hereby authorized (but
not obligated) on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender from time to time prior to, an
Event of Default, to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.

(b)  Each Lender hereby irrevocably authorize Agent, at its option and in its
discretion,

(i)  to release any Lien on any property granted to or held by Agent under any
Loan Document (A) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all

58


--------------------------------------------------------------------------------


Letters of Credit, (B) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, (C) subject
to Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders, or (D) in connection with any foreclosure sale or other disposition of
Collateral after the occurrence of an Event of Default; and

(ii)  to subordinate any Lien on any property granted to or held by Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by this Agreement or any other Loan Document.

Upon request by Agent at any time, each Lender will confirm in writing Agent’s
authority to release or subordinate its interest in particular types or items of
Collateral pursuant to this Section 9.11.

(c)  Subject to (b) above, Agent shall (and is hereby irrevocably authorized by
each Lender , to execute such documents as may be necessary to evidence the
release or subordination of the Liens granted to Agent for the benefit of Agent
and the Lenders herein or pursuant hereto upon the applicable Collateral;
provided that (i) Agent shall not be required to execute any such document on
terms which, in Agent’s opinion, would expose Agent to or create any liability
or entail any consequence other than the release or subordination of such Liens
without recourse or warranty and (ii) such release or subordination shall not in
any manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of Borrower or any other Loan Party in respect of) all interests
retained by Borrower or any other Loan Party, including the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.  In the
event of any sale or transfer of Collateral, or any foreclosure with respect to
any of the Collateral, Agent shall be authorized to deduct all expenses
reasonably incurred by Agent from the proceeds of any such sale, transfer or
foreclosure.

(d)  Agent shall have no obligation whatsoever to any Lender or any other Person
to assure that the Collateral exists or is owned by Borrower or any other Loan
Party or is cared for, protected or insured or that the Liens granted to Agent
herein or in any of the Collateral Documents or pursuant hereto or thereto have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Agent in this Section 9.11 or in any of the Collateral Documents,
it being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, given Agent’s own interest in the
Collateral as one of Lenders and that Agent shall have no duty or liability
whatsoever to Lenders.

(e)  Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Lenders’ security interest in assets which, in accordance with
Article 9 of the UCC can be perfected only by possession.  Should any Lender
(other than Agent) obtain possession of any such Collateral, such Lender shall
notify Agent thereof, and, promptly upon Agent’s request therefor shall deliver
such Collateral to Agent or in accordance with Agent’s instructions.

59


--------------------------------------------------------------------------------


ARTICLE X.  MISCELLANEOUS

10.01          Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:


(A)                                  WAIVE ANY CONDITION SET FORTH IN
SECTION 4.01(A) WITHOUT THE WRITTEN CONSENT OF EACH LENDER; PROVIDED, HOWEVER,
IN THE SOLE DISCRETION OF AGENT, ONLY A WAIVER BY AGENT SHALL BE REQUIRED WITH
RESPECT TO IMMATERIAL MATTERS OR ITEMS SPECIFIED IN SECTION 4.01(A) (III) OR
(IV) WITH RESPECT TO WHICH BORROWER HAS GIVEN ASSURANCES SATISFACTORY TO AGENT
THAT SUCH ITEMS SHALL BE DELIVERED PROMPTLY FOLLOWING THE CLOSING DATE;


(B)                                 EXTEND OR INCREASE THE COMMITMENT OF ANY
LENDER (OR REINSTATE ANY COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT
THE WRITTEN CONSENT OF SUCH LENDER;


(C)                                  POSTPONE ANY DATE FIXED BY THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT FOR ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF
PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS DUE TO LENDERS (OR ANY OF THEM)
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH
LENDER DIRECTLY AFFECTED THEREBY;


(D)                                 REDUCE THE PRINCIPAL OF, OR THE RATE OF
INTEREST SPECIFIED HEREIN ON, ANY LOAN, OR (SUBJECT TO CLAUSE (IV) OF THE SECOND
PROVISO TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER
DIRECTLY AFFECTED THEREBY; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE
REQUIRED LENDERS SHALL BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT
RATE” OR TO WAIVE ANY OBLIGATION OF BORROWER TO PAY INTEREST AT THE DEFAULT
RATE;


(E)                                  AMEND SECTION 7.12 (OR ANY DEFINED TERM
USED THEREIN) WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


(F)                                    CHANGE SECTION 2.13 OR SECTION 8.03 IN A
MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


(G)                                 CHANGE ANY PROVISION OF THIS SECTION OR THE
DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY
RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER; OR


(H)                                 RELEASE ANY GUARANTOR FROM THE GUARANTY OR
RELEASE THE LIENS ON ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL IN ANY
TRANSACTION OR SERIES OF RELATED TRANSACTIONS EXCEPT IN ACCORDANCE WITH THE
TERMS OF ANY LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Agent in addition to the Lenders required above, affect
the rights or duties of

60


--------------------------------------------------------------------------------


Agent under this Agreement or any other Loan Document; and (ii) the Agent Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.

10.02          Notices; Effectiveness; Electronic Communications.


(A)                                  NOTICES GENERALLY.  EXCEPT IN THE CASE OF
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE
(AND EXCEPT AS PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER AS FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE
APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:

(I)                                     IF TO BORROWER OR AGENT, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR
SUCH PERSON ON SCHEDULE 4; AND

(II)                                  IF TO ANY OTHER LENDER, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(B)                                 ELECTRONIC COMMUNICATIONS.  NOTICES AND
OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY AGENT, PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES TO ANY LENDER PURSUANT TO ARTICLE II IF SUCH LENDER, AS
APPLICABLE HAS NOTIFIED THE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES
UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION.  AGENT OR BORROWER MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.  UNLESS AGENT OTHERWISE PRESCRIBES, (I) NOTICES AND OTHER
COMMUNICATIONS SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON THE
SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS BY
THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER
WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF SUCH NOTICE OR OTHER COMMUNICATION IS
NOT SENT DURING THE NORMAL BUSINESS HOURS OF THE RECIPIENT, SUCH NOTICE OR
COMMUNICATION SHALL BE DEEMED TO HAVE BEEN SENT AT THE OPENING OF BUSINESS ON
THE NEXT BUSINESS DAY FOR THE RECIPIENT, AND (II) NOTICES OR COMMUNICATIONS
POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL BE DEEMED RECEIVED UPON THE
DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS E-MAIL

61


--------------------------------------------------------------------------------



ADDRESS AS DESCRIBED IN THE FOREGOING CLAUSE (I) OF NOTIFICATION THAT SUCH
NOTICE OR COMMUNICATION IS AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS
THEREFOR.


(C)                                  THE PLATFORM.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM,
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH BORROWER MATERIALS OR THE
PLATFORM.  IN NO EVENT SHALL AGENT OR ANY OF ITS RELATED PARTIES (COLLECTIVELY,
THE “AGENT PARTIES”) HAVE ANY LIABILITY TO BORROWER, ANY LENDER OR ANY OTHER
PERSON FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OF ANY KIND (WHETHER
IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF BORROWER’S OR AGENT’S
TRANSMISSION OF BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO
BORROWER, ANY LENDER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


(D)                                 CHANGE OF ADDRESS, ETC.  EACH OF BORROWER OR
AGENT MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND
OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  EACH
OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES
AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO BORROWER AND AGENT.  IN
ADDITION, EACH LENDER AGREES TO NOTIFY AGENT FROM TIME TO TIME TO ENSURE THAT
AGENT HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER,
TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER
COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.


(E)                                  RELIANCE BY AGENT AND LENDERS.  AGENT AND
LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC
LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF BORROWER EVEN IF (I) SUCH
NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT
PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE
TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF.  BORROWER SHALL INDEMNIFY AGENT, EACH LENDER AND THE RELATED PARTIES OF
EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE
RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF
BORROWER.  ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH
AGENT MAY BE RECORDED BY AGENT, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS
TO SUCH RECORDING.

10.03          No Waiver; Cumulative Remedies.  No failure by any Lender or
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy,

62


--------------------------------------------------------------------------------


power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.04          Expenses; Indemnity; Damage Waiver.


(A)                                  COSTS AND EXPENSES.  BORROWER SHALL PAY (I)
ALL REASONABLE OUT OF POCKET EXPENSES INCURRED BY AGENT AND ITS AFFILIATES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR AGENT),
IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN,
THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR
WAIVERS OF THE PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED), AND (II) ALL OUT OF POCKET
EXPENSES INCURRED BY AGENT OR ANY LENDER (INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR AGENT OR ANY LENDER), AND SHALL PAY ALL FEES
AND TIME CHARGES FOR ATTORNEYS WHO MAY BE EMPLOYEES OF AGENT OR ANY LENDER, IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER
THIS SECTION, OR (B) IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT
ISSUED HEREUNDER, INCLUDING ALL SUCH OUT OF POCKET EXPENSES INCURRED DURING ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF
CREDIT.


(B)                                 INDEMNIFICATION BY BORROWER.  BORROWER SHALL
INDEMNIFY AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER, AND EACH RELATED PARTY
OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL INDEMNIFY AND HOLD
HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES AND DISBURSEMENTS FOR
ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR
ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY BORROWER OR ANY OTHER
LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE
OF AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY, THE
ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY LOAN OR
THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY BORROWER OR ANY OTHER LOAN PARTY,
AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT
SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT
SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED
BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(Y) RESULT FROM A CLAIM BROUGHT BY

63


--------------------------------------------------------------------------------



BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH
OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF
BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


(C)                                  REIMBURSEMENT BY LENDERS.  TO THE EXTENT
THAT BORROWER FOR ANY REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER
SUBSECTION (A) OR (B) OF THIS SECTION TO BE PAID BY IT TO AGENT (OR ANY
SUB-AGENT THEREOF) OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH LENDER
SEVERALLY AGREES TO PAY TO AGENT (OR ANY SUCH SUB-AGENT) OR SUCH RELATED PARTY,
AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE
TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF
SUCH UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST AGENT (OR ANY SUCH SUB-AGENT) IN ITS CAPACITY AS SUCH, OR
AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING FOR AGENT (OR ANY SUCH
SUB-AGENT) IN CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS
UNDER THIS SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.12(D).


(D)                                 WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER SHALL NOT ASSERT, AND
HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF
THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE SHALL
BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.


(E)                                  PAYMENTS.  ALL AMOUNTS DUE UNDER THIS
SECTION SHALL BE PAYABLE NOT LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


(F)                                    SURVIVAL.  THE AGREEMENTS IN THIS
SECTION SHALL SURVIVE THE RESIGNATION OF AGENT, THE REPLACEMENT OF ANY LENDER,
THE TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR
DISCHARGE OF ALL THE OTHER OBLIGATIONS.

10.05          Payments Set Aside.  To the extent that any payment by or on
behalf of Borrower is made to Agent or any Lender, or Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per

64


--------------------------------------------------------------------------------


annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06          Successors and Assigns.


(A)                                  SUCCESSORS AND ASSIGNS GENERALLY.  THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
EXCEPT THAT NEITHER BORROWER NOR ANY OTHER LOAN PARTY MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION, (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D) OF THIS
SECTION, OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT
TO THE RESTRICTIONS OF SUBSECTION (F) OF THIS SECTION (AND ANY OTHER ATTEMPTED
ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION (D) OF THIS
SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF
EACH OF AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM
UNDER OR BY REASON OF THIS AGREEMENT.


(B)                                 ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT
ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED THAT (I) EXCEPT IN
THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING
LENDER’S COMMITMENT AND THE LOANS AT THE TIME OWING TO IT OR IN THE CASE OF AN
ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER, THE AGGREGATE AMOUNT OF THE
COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS OUTSTANDING THEREUNDER) OR, IF
THE COMMITMENT IS NOT THEN IN EFFECT, THE PRINCIPAL OUTSTANDING BALANCE OF THE
LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT, DETERMINED AS OF
THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS
DELIVERED TO AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND
ASSUMPTION, AS OF THE TRADE DATE, SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH
OF AGENT AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
BORROWER OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD
OR DELAYED); (II) EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT ASSIGNED; (III) ANY
ASSIGNMENT OF A COMMITMENT MUST BE APPROVED BY AGENT UNLESS THE PERSON THAT IS
THE PROPOSED ASSIGNEE IS ITSELF A LENDER (WHETHER OR NOT THE PROPOSED ASSIGNEE
WOULD OTHERWISE QUALIFY AS AN ELIGIBLE ASSIGNEE); AND (IV) THE PARTIES TO EACH
ASSIGNMENT SHALL EXECUTE AND DELIVER TO AGENT AN ASSIGNMENT AND ASSUMPTION,
TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500 AND THE ELIGIBLE
ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO AGENT AN ADMINISTRATIVE
QUESTIONNAIRE.  SUBJECT TO ACCEPTANCE AND RECORDING THEREOF BY AGENT PURSUANT TO
SUBSECTION (C) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN
EACH ASSIGNMENT AND ASSUMPTION, THE ELIGIBLE ASSIGNEE THEREUNDER SHALL BE A
PARTY TO THIS AGREEMENT AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A

65


--------------------------------------------------------------------------------



LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ASSUMPTION COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO) BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTIONS 3.01, 3.04, 3.05, AND 10.04 WITH
RESPECT TO FACTS AND CIRCUMSTANCES OCCURRING PRIOR TO THE EFFECTIVE DATE OF SUCH
ASSIGNMENT.  UPON REQUEST, BORROWER (AT ITS EXPENSE) SHALL EXECUTE AND DELIVER A
NOTE TO THE ASSIGNEE LENDER.  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS
OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SUBSECTION
SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH SUBSECTION (D)
OF THIS SECTION.


(C)                                  REGISTER.  AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF BORROWER, SHALL MAINTAIN AT ADMINISTRATIVE AGENT’S OFFICE
A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND BORROWER, AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME
IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER
FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY BORROWER, AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  IN ADDITION, AT ANY TIME
THAT A REQUEST FOR A CONSENT FOR A MATERIAL OR SUBSTANTIVE CHANGE TO THE LOAN
DOCUMENTS IS PENDING, ANY LENDER MAY REQUEST AND RECEIVE FROM AGENT A COPY OF
THE REGISTER.


(D)                                 PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME,
WITHOUT THE CONSENT OF, OR NOTICE TO, BORROWER OR AGENT, SELL PARTICIPATIONS TO
ANY PERSON (OTHER THAN A NATURAL PERSON OR ANY LOAN PARTY OR ANY OF LOAN PARTY’S
AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH
LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND/OR THE LOANS; PROVIDED THAT (I) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (III) BORROWER, AGENT AND THE LENDERS SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED
THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT
THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, WAIVER OR OTHER
MODIFICATION DESCRIBED IN THE FIRST PROVISO TO SECTION 10.01 THAT AFFECTS SUCH
PARTICIPANT.  SUBJECT TO SUBSECTION (E) OF THIS SECTION, BORROWER AGREES THAT
EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 3.01, 3.04 AND
3.05 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO SUBSECTION (B) OF THIS SECTION.  TO THE EXTENT PERMITTED
BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 10.08
AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 2.13 AS THOUGH IT WERE A LENDER.


(E)                                  LIMITATIONS UPON PARTICIPANT RIGHTS.  A
PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 3.01 OR 3.04 THAN THE APPLICABLE LENDER WOULD HAVE BEEN

66


--------------------------------------------------------------------------------



ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT,
UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH BORROWER’S
PRIOR WRITTEN CONSENT.


(F)                                    CERTAIN PLEDGES.  ANY LENDER MAY AT ANY
TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT (INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE
SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE
OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(G)                                 ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE
WORDS “EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY
ASSIGNMENT AND ASSUMPTION SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR
THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME
LEGAL EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE
USE OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND
AS PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC
SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC
SIGNATURES AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM
ELECTRONIC TRANSACTIONS ACT.


(H)                                 DEEMED CONSENT OF BORROWER.  IF THE CONSENT
OF BORROWER TO AN ASSIGNMENT TO AN ELIGIBLE ASSIGNEE IS REQUIRED HEREUNDER
(INCLUDING A CONSENT TO AN ASSIGNMENT WHICH DOES NOT MEET THE MINIMUM ASSIGNMENT
THRESHOLD SPECIFIED IN CLAUSE (I) OF THE PROVISO TO THE FIRST SENTENCE OF
SECTION 10.06(B)), BORROWER SHALL BE DEEMED TO HAVE GIVEN ITS CONSENT FIVE
BUSINESS DAYS AFTER THE DATE NOTICE THEREOF HAS BEEN DELIVERED TO BORROWER BY
THE ASSIGNING LENDER (THROUGH AGENT) UNLESS SUCH CONSENT IS EXPRESSLY REFUSED BY
BORROWER PRIOR TO SUCH FIFTH BUSINESS DAY.

10.07          Treatment of Certain Information; Confidentiality.  Agent and
each Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations, (g) with the consent of Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to Agent, any
Lender, or any of their respective Affiliates on a nonconfidential basis from a
source other than Borrower.  For purposes of this Section, “Information” means
all information received from any Loan Party, any

67


--------------------------------------------------------------------------------


Subsidiary or MV Oil Trust relating to any Loan Party, or any Subsidiary or MV
Oil Trust or any of their respective businesses, other than any such information
that is available to Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party, or any Subsidiary or MV Oil Trust, provided that,
in the case of information received from any Loan Party or any Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Each of Agent and the Lenders
acknowledges that (a) the Information may include material non-public
information concerning any Loan Party or a Subsidiary, as the case may be, (b)
it has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

10.08          Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of Agent, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of Borrower or any other Loan Party against any
and all of the obligations of Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or any
such Affiliate, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of Borrower or such Loan Party may be contingent or unmatured or are
owed to a branch or office of such Lender different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of each
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its Affiliates may have.  Each Lender agrees to notify Borrower and Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

10.09          Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower.  In determining whether the
interest contracted for, charged, or received by Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

68


--------------------------------------------------------------------------------


10.10          Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by Agent and when Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11          Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Borrowing, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

10.12          Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender fails
to agree to upon a proposed Borrowing Base pursuant to Section 2.15 that is the
same as or is a decrease of the then existing Borrowing Base if Lenders
constituting the Required Lenders have agreed to such proposed Borrowing Base,
then Borrower may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that: (a) Borrower shall have paid to
the Administrative Agent the assignment fee specified in Section 10.06; (b) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts); (c) in the case of any such assignment resulting from a
claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and (d) such assignment does not conflict
with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

69


--------------------------------------------------------------------------------


10.13          Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.14          Governing Law; Jurisdiction; Etc.


(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(B)                                 SUBMISSION TO JURISDICTION.  BORROWER AND
EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN ADA COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE STATE
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)                                  WAIVER OF VENUE.  BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

70


--------------------------------------------------------------------------------



(D)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15          Waiver of Right to Trial by Jury.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16          USA PATRIOT Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
Borrower in accordance with the Act.

10.17          Time of the Essence.  Time is of the essence of the Loan
Documents.

10.18          Restatement. Effective as of the Closing Date, (a) each lender
consents to the execution and acceptance by Agent on its behalf of the
Assignment, Assumption and Amendment (b) this Agreement amends and restates the
Existing Credit Agreement in its entirety, and (c) the loans and all other
obligations outstanding under the Existing Credit Agreement shall be outstanding
under and governed by this Agreement.

[The remainder of this page is intentionally left blank.]

71


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

MV PARTNERS, LLC

 

 

 

By:

MV Energy, LLC, its Managing
Member

 

 

 

By:

Murfin, Inc., as Member

 

 

 

 

 

By:

 

 /s/ Robert D. Young

 

 

Robert D. Young

 

Treasurer

 

 

 

 

 

MV ENERGY, LLC

 

 

 

By:

Murfin, Inc., as Member

 

 

 

 

 

By:

 

 /s/ Robert D. Young

 

 

Robert D. Young

 

Treasurer

 

 

 

 

 

VAP-I, LLC

 

 

 

By:

MV Energy, LLC, its Managing
Member

 

 

 

By:

Murfin, Inc., as Member

 

 

 

 

 

By:

 

 /s/ Robert D. Young

 

 

Robert D. Young

 

Treasurer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as Administrative
Agent

 

By:

 /s/ Todd MacNeill

 

 

Name:

Todd MacNeill

 

 

Title:

Vice President

 

 

 

Agency Management Officer III

 

 


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as a Lender

 

By:

 /s / Adam H. Fey

 

 

Name:

Adam H. Fey

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


 

UNION BANK OF CALIFORNIA, N.A., as a
Lender

 

By:

 /s/ Jarrod Bourgeois

 

 

Name:

Jarrod Bourgeois

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


SCHEDULE 1

LENDERS’ COMMITMENTS

AND APPLICABLE PERCENTAGES

Lender

 

Commitment

 

Applicable Percentage

 

Bank of America, N.A.

 

$

12,500,0000

 

50.0000000

%

Union Bank of California, N.A.

 

$

12,500,0000

 

50.0000000

%

Total

 

$

25,000,000

 

100.0000000

%

 

 

[CREDIT AGREEMENT]


--------------------------------------------------------------------------------


SCHEDULE 2

SECURITY DOCUMENTS

1.             Mortgage Amendment covering the Oil and Gas Properties to be
dated as of the Closing Date from Borrower in favor of Administrative Agent.

2.             Pledge and Security Agreement covering the MV Trust Units to be
dated as of the Closing Date from Holders in favor of Administrative Agent.


--------------------------------------------------------------------------------


SCHEDULE 3

DISCLOSURE SCHEDULE

Litigation:

None

Subsidiaries and other Equity Investments:

Holders collectively own Borrower.   Holders each own 17.4% of MV Oil Trust,
prior to the exercise by the underwriters of the purchase option provided by the
Underwriting Agreement.  Holders have granted to Borrower security interest in
Holders’ equity interests in Borrower to secure Holders’ obligations to Borrower
incurred to acquire a portion of Holders’ interests in MV Oil Trust.

Existing Liens:

None

Existing Indebtedness:

None

Sale of Production (Section 5.18):

MV Partners, LLC has agreed to sell its crude oil production where practicable
at market competitive rates to SemGroup affiliates during the duration of the
hedges reflected on the attached confirmation.


--------------------------------------------------------------------------------


SCHEDULE 4

ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

BORROWER:

MV Partners, LLC

250 N. Water, Suite 300

Wichita, Kansas 67202

Attention:  Bob Young

Telephone:  (316) 267-3241

Telecopier:  (316) 267-6004

Electronic Mail:  byoung@murfininc.com

Website Address:  none

OFFICE OF ADMINISTRATIVE AGENT AND SWING LINE LENDER

Notices (other than Requests for Extensions of Credit):

Att:

Todd Mac Neill

 

Agency Officer

 

Bank of America, N.A.

 

100 Federal Street

 

Boston, MA 02110

Tel:  (617) 434-6842

Facsimile:  (617) 790-1361

Electronic Mail: todd.g.macneill@Bank of America.com

For Payments and Requests for Extensions of Credit:

BANK OF AMERICA, N.A.

Att:  Jackie Harvey

Tel:  (214) 209-2158

Facsimile: (214) 290-9671

Electronic Mail:


--------------------------------------------------------------------------------


Payments:


BANK OF AMERICA, N.A.

901 Main Street, 14th Floor

Dallas, Texas 75202

ABA No. 111000012

Account No: 1292000883

Account Name: 

Attn:  Credit Services, Jackie Harvey

Reference:  MV Partners, LLC

2


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF LOAN NOTICE

Date:               ,     

To:          Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of January 24, 2007
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among MV Partners, LLC, an Kansas limited liability company
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

o  A Borrowing of Loans          o  A conversion or continuation of Loans

1.             On                                                         (a
Business Day).

2.             In the amount of $
                                                        .

3.             Comprised of
                                                              .

[Type of Loan requested]

4.             For Eurodollar Rate Loans:  with an Interest Period of           
months.

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

MV PARTNERS, LLC

 

 

 

By:

MV Energy, LLC, its General
Partner

 

 

 

By:

Murfin, Inc., as Member

 

 

 

 

 

By:

 

 

 

 

Robert D. Young

 

 

 

Treasurer

 

 

A-1


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF NOTE

$

 

 

 

 

 

 

 

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
                                           or registered assigns (“Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of [$25,000,000].

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in certain Credit Agreement, dated
as of January 24, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.  All payments of principal and interest shall be made to
Agent for the account of the Lender in Dollars in immediately available funds at
the Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

B-1


--------------------------------------------------------------------------------


 

MV PARTNERS, LLC

 

 

 

By:

MV Energy, LLC, its General
Partner

 

 

 

By:

Murfin, Inc., as Member

 

 

 

 

 

By:

 

 

 

 

Robert D. Young

 

 

 

Treasurer

 

 

B-2


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                    

To:          Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of January 24, 2007
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among MV Partners, LLC, a Kansas limited liability company
(“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he is the acting Treasurer of Murfin, Inc., a Kansas corporation, which is a
member of MV Energy, LLC, a Kansas limited liability company, which is the sole
managing member of Borrower, and that, as such, he is authorized to execute and
deliver this Certificate to Agent on the behalf of Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of Borrower ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by the attached financial
statements.

3.             A review of the activities of Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower performed and observed
all its Obligations under the Loan Documents, and

C-1


--------------------------------------------------------------------------------


[select one:]

[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

–or–

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.             The representations and warranties of Borrower contained in
Article V of the Agreement, and/or any representations and warranties of
Borrower or any other Loan Party that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

5.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                         ,                         .

MV PARTNERS, LLC

 

 

 

 

By:

MV Energy, LLC, its Managing

 

 

Member

 

 

 

 

By:

   Murfin, Inc., as Member

 

 

 

 

 

 

By:

 

 

 

 

Robert D. Young

 

 

Treasurer

 

C-2


--------------------------------------------------------------------------------


For the Quarter/Year ended                                    (“Reporting Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I.  Section 7.12(b) –Fixed Charge Coverage Ratio.

 

 

 

(A)

Consolidated EBITDA of Borrower and its Subsidiaries for the four Fiscal Quarter
period ending on the Reporting Date (“Subject Period”):

 

 

 

 

 

1. Consolidated net income from operations of Borrower and its Subsidiaries for
Subject Period:

$

 

 

 

 

2. Consolidated Interest Charges for Subject Period* (Line II.B.3.):

$

 

 

 

 

3. Federal, state and local income taxes for Subject Period:*

$

 

 

 

 

4. Depreciation expenses for Subject Period:*

$

 

 

 

 

5. Amortization expenses for Subject Period:*

$

 

 

 

 

6. Depletion expenses for Subject Period:*

$

 

 

 

 

7. Other non-cash charges for Subject Period:*

$

 

 

 

 

8. Consolidated EBITDA from operations (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7):

$

 

 

 

(B)    Cash distributions from MV Oil Trust Units

$

 

 

(C)    Consolidated Interest Charges:

 

 

 

1.

Interest, premium payments, debt discount, fees, charges and related expenses of
Borrower and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets for Subject Period:

$

C-3


--------------------------------------------------------------------------------


 

2.

Portion of rent expense of Borrower and its Subsidiaries under capital leases
for Subject Period:

$

 

 

 

3.

Consolidated Interest Charges (Line II.B.1. + Line II.B.2.)

$

 

 

 

(D)      Scheduled payment of Principal:

$

 

 

(E)      Fixed Charge Coverage Ratio (Line II.A.8 + Line II.B ¸ Line II.C.3 +
Line II.D)

       to 1

 

 

(F)      Minimum required:

1.25 to 1

 

--------------------------------------------------------------------------------

* include only to the extent that it has been deducted in calculating
Consolidated Net Income

C-4


--------------------------------------------------------------------------------


For the Fiscal Quarter/Year ended
                                      (“Reporting Date”)

Quarterly Information for Schedule 2
to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA from Operations
as set forth in the Agreement)

Consolidated
EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve 
Months
Ended

 

Consolidated Net Income from operations of Borrower and its Subsidiaries

 

 

 

 

 

 

 

 

 

 

 

+ Consolidated Interest Charges

 

 

 

 

 

 

 

 

 

 

 

+ Federal, state and local income taxes

 

 

 

 

 

 

 

 

 

 

 

+ depreciation expense

 

 

 

 

 

 

 

 

 

 

 

+ amortization expense

 

 

 

 

 

 

 

 

 

 

 

+ depletion expense

 

 

 

 

 

 

 

 

 

 

 

+ other non-cash charges

 

 

 

 

 

 

 

 

 

 

 

= Consolidated EBITDA from operations

 

 

 

 

 

 

 

 

 

 

 

 

C-5


--------------------------------------------------------------------------------


EXHIBIT D

FORM
OF
ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by Agent
as contemplated below (i) all of the Assignor’s rights and obligations as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.             Assignor:

2.            
Assignee:                                                                             
[and is an Affiliate of [identify Lender]]

3.             Borrower(s):          MV Partners, LLC

4.             Administrative Agent: Bank of America, N. A., as the
administrative agent under the Credit Agreement

5.             Credit Agreement:      Credit Agreement, dated as of January 24,
2007 among MV Partners, LLC, an Kansas limited liability company, the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent

D-1


--------------------------------------------------------------------------------


6.             Assigned Interest:

Aggregate 
Amount of Loans
for all 
Lenders*

 

Amount of 
Loans Assigned*

 

Percentage 
Assigned of Loans

 

CUSIP 
No.

 

$

 

$

 

 

%

 

 

 

 

[7.           Trade Date:                                            ]

Effective Date:                             , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

By:

 

 

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

By:

 

 

 

 

 

Title:

 

 

 

D-2


--------------------------------------------------------------------------------


[Consented to and] Accepted:

Bank of America, N. A., as
Administrative Agent

By:

 

 

 

 

 

Title:

 

 

 

[Consented to:]

By:

 

 

 

 

 

Title:

 

 

 

D-3


--------------------------------------------------------------------------------


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.             Representations and Warranties.

1.1.          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, and
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01(a) or
(b) thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on Agent or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.             Payments.  From and after the Effective Date, Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

D-4


--------------------------------------------------------------------------------


3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

D-5


--------------------------------------------------------------------------------


EXHIBIT E

OPINION OF COUNSEL TO LOAN PARTIES

E-1


--------------------------------------------------------------------------------


EXHIBIT F

MORTGAGE AMENDMENT

F-1


--------------------------------------------------------------------------------